Exhibit 10.20

 

TERM CREDIT BUSINESS PROMISSORY NOTE

 

$80,000,000

Maturity Date: December 31, 2010

  Date: March 25, 2005

 

For Value Received, the undersigned promises to pay on or before December 31,
2010 (the “Maturity Date”), to the order of First National Bank of Omaha, at its
headquarters office located at 1620 Dodge Street, Omaha, NE 68197 (the “Bank”),
or at such other place as the holder hereof may from time to time designate, the
principal sum of Eighty Million Dollars ($80,000,000). The principal sum shall
become due and payable in forty equal quarterly installments of $2,000,000 with
the first such installment due on June 30, 2005 and subsequent installments due
on the last day of the month of September, December, March and June thereafter,
with the balance of the principal amount of this Term Credit Business Promissory
Note (“Note”) due and payable on the Maturity Date. TERMS NOT DEFINED HEREIN
SHALL HAVE THE MEANINGS SET FORTH IN THAT CERTAIN TERM AND REVOLVING CREDIT
AGREEMENT DATED AS OF DECEMBER 30, 2002, AS AMENDED AMONG THE UNDERSIGNED AND
THE BANK ON DECEMBER 29, 2003, DECEMBER 30, 2004 AND MARCH 25, 2005 (as Amended,
the “Credit Agreement”). Amounts available to be drawn under this Note shall be
determined in accordance with the terms of the Credit Agreement.

 

The unpaid balance of this Note at any time shall be the total amount advanced,
plus interest accrued thereon and costs, expenses, and fees chargeable
hereunder, less the amount of payments made hereon by or for the undersigned,
which balance may be indorsed hereon from time to time by the holder hereof.

 

Interest shall be charged on the unpaid principal balance of this Note to the
date of maturity on a daily basis for the actual number of days any portion of
the principal is outstanding, computed on the basis of a 360-day year, at the
floating rate announced from time to time by the Bank as its “National Base
Rate” minus one percent (1%) (the “Note Rate”). The National Bar Rate is set by
the Bank, solely in its discretion, to reflect generally the rates charged by
money center banks as their reference rates. Rates charged by the Bank may be at
above or below the National Base Rate, as determined by the Bank as to each
respective customer. Each change in the National Base Rate (or any component
thereof) shall become effective, without notice to the undersigned (which notice
is hereby expressly waived by the undersigned), on the effective date of each
such change. Should Bank, during the term of this Note, abolish or abandon the
practice of establishing a National Base Rate, then the National Base Rate used
during the remaining term of this Note shall be that interest rate then the
effect at Bank, which, from time to time, in the reasonable judgment of Bank,
most effectively approximates the original definition of the “National Base
Rate.” The undersigned acknowledges that Bank may, from time to time, extend
credit to other persons at rates of interest varying from, and having no
relationship to, the National Base Rate. A certificate signed by an officer of
Bank shall be conclusive evidence of the National Base Rate at any given time.

 

Page 1 of 7



--------------------------------------------------------------------------------

Interest shall be computed on the basis of a 360—day year and shall be payable
quarterly commencing with the 30th day of June, 2005, and on the last day of
September, December, March and June thereafter, with all unpaid interest due on
the Maturity Date.

 

The undersigned acknowledges that the undersigned has agreed to the rate of
interest represented by (1) the Note Rate; (2) any compensating balance
requirement of Bank; and (3) any additional charges, costs, and fees arising out
of or related to the transaction of which this Note is a part, to the extent
deemed to be interest under applicable law.

 

Upon default, all obligations under this Note (including principal, interest,
costs, and fees) shall bear interest, until paid in full at the Note Rate plus a
per annum rate equal to three and one half percent (3.5%).

 

Each and every payment due under this Note shall be made in lawful money of the
United States and in immediately available funds, and when made shall be first
applied to accrued costs, expenses, and fees, if any, then to interest due, and
then to the reduction of the principal amount of this Note.

 

No provision of this Note or any other aspect of the transaction of which this
Note is a part is intended to or shall require or permit the holder, directly or
indirectly, to take, receive, contract for, or reserve, in money, goods, or
things in action, or in any other way, any interest (including amounts deemed by
law to be interest, such amounts to then be deemed to be an addition to the rate
of interest agreed upon) in excess of the maximum rate of interest permitted by
applicable law in the state of Nebraska as of the date hereof. If any such
excess shall nevertheless be provided for, or be adjudicated by a court of
competent jurisdiction to be provided for, the undersigned shall not be
obligated to pay such excess but, if paid, then such excess shall be applied
against the unpaid principal balance of this Note or, to the extent that the
principal balance has been paid in full by reason of such application or
otherwise, such excess shall be remitted to the undersigned.

 

The undersigned hereby agrees (1) to any and all extensions (including
extensions beyond the original term hereof) and renewals hereof, from time to
time, without notice, and that no such extension or renewal shall constitute or
be deemed a release of any obligation of the undersigned to the holder hereof;
(2) that any written modification, extension, or renewal hereof executed by the
undersigned shall constitute a representation and warranty of the undersigned
that the unpaid balance of principal, interest, and other sums owing hereunder
at the time of such modification, renewal, or extension are owed without
adjustment for any offset, counterclaim, or other defense of any kind by the
undersigned against Bank; (3) that the acceptance by the holder hereof of any
performance that does not comply strictly with the terms hereof shall be deemed
to be neither a waiver or bar of any right of said holder, nor a release of any
obligation of the undersigned to the holder hereof; (4) to offsets of any sums
or property owed to the undersigned by the holder hereof at any time; (5) that
the undersigned is and shall remain subject to the in personam, in rem, and
subject matter jurisdiction of the courts of Nebraska (including the Federal
District Court for the district of Nebraska for all purposes pertaining to this
instrument and all documents and instruments executed in connection herewith,
securing the same, or in any

 

Page 2 of 7



--------------------------------------------------------------------------------

way pertaining hereto; (6) that no surety or guarantor hereof shall be required
to be joined in any action brought to enforce this Note, and that the
undersigned waives the right to require the joinder of the undersigned in any
action to enforce the liability of a surety or guarantor hereof; (7) that this
Note shall be governed by the laws of the state of Nebraska applicable to the
holder hereof upon demand any and all costs, expenses, and fees (including
reasonable attorney fees) incurred in enforcing or attempting to recover payment
of the amounts due under this Note, including negotiating, documenting, and
otherwise pursuing or consummating modifications, extensions, compositions,
renewals, or other similar transactions pertaining to this Note, irrespective of
the existence of an event of default, and including costs, expenses, and fees
incurred before, after, or irrespective of whether suit is commenced, and in the
event suit is brought to enforce payment hereof, such costs, expenses, and fees
and all other issues in such suit shall be determined by a court sitting without
a jury.

 

The undersigned authorizes Bank to furnish any information in its possession,
however acquired, concerning the undersigned (or any affiliate) to any person or
entity, for the purpose that Bank, in good faith and in its sole discretion,
believes to be proper, including without limitation, the disclosure of
information to an actual or prospective lender to the undersigned, any actual or
prospective participant in a loan between the undersigned and Bank, any
prospective purchaser of securities issued or to be issued by Bank, and, to the
extent permitted by law, any governmental body or regulatory agency, or in
connection with the actual or prospective transfer of all or a portion of this
Note to another financial institution.

 

The undersigned represents and warrants that the indebtedness represented by
this Note is for commercial purposes only.

 

COMMERCIAL FEDERAL CORPORATION By:  

/s/ David S. Fisher

--------------------------------------------------------------------------------

Its:  

EVP & CFO

--------------------------------------------------------------------------------

 

Page 3 of 7



--------------------------------------------------------------------------------

THIRD AMENDMENT TO LOAN AGREEMENT

 

THIS THIRD AMENDMENT TO LOAN AGREEMENT (“Amendment”) is made this 25th day of
March, 2005, to the Loan Agreement dated as of December 30, 2002, as amended as
of December 29, 2003 as amended again on December 30 2004, (as so amended, the
“Loan Agreement”) by and between COMMERCIAL FEDERAL CORPORATION, a Nebraska
corporation (“Borrower”) and FIRST NATIONAL BANK OF OMAHA, a National Banking
Association (“Bank”). The Loan Agreement, underlying Revolving Notes (as defined
in the Loan Agreement) and related Security Documents (as defined in the Loan
Agreement) are modified only to the extent necessary to give effect to the terms
of this Third Amendment to Loan Agreement, and the remaining terms of said
documents, not inconsistent herewith, are ratified by the parties.

 

In consideration of the mutual agreements, provisions and covenants herein
contained and to further induce Bank to consider financial accommodations for
the Borrower under the terms and provisions of the Loan Agreement, the parties
hereby agree as follows:

 

1. The definition of Term Note Maturity Date in the Loan Agreement is deleted in
its entirety and the following shall be substituted in lieu thereof: December
31, 2010.

 

2. The definition of Term Note in the Loan Agreement is deleted in its entirety
and the following shall be substituted in lieu thereof:

 

That certain promissory note from the Borrower to the Bank in the principal
amount of $80,000,000, dated as of the date hereof, evidencing the loan
contemplated in Section 2.1 of this Agreement, substantially in the form set
forth in Exhibit 2.2 hereto, and any promissory note or notes from the Borrower
to the Bank in replacement, renewal or extension thereof.

 

3. The definition of Closing Date is deleted in its entirety and the following
shall be substituted in lieu thereof: March 25, 2005.

 

4. Paragraph 2.2 of the Loan Agreement is deleted in its entirety and the
following shall be substituted in lieu thereof:

 

2.2 Term Note. Amounts to be drawn under the Term Facility shall be in the
amount of $80,000,000, subject to the terms and conditions specified in this
Agreement. The proceeds hereof shall be used to facilitate a corporate
restructuring. The Term Note shall bear interest on the outstanding principal
loan amount thereof from and after the Closing Date to the date of repayment at
the Note Rate; provided, however, that after an Event of Default has occurred,
interest shall accrue on the entire outstanding balance of principal and
interest at the Default Rate. The Note Rate shall fluctuate on a daily basis,
and changes in the Note Rate shall be effective on the day and any change is
announced by the Bank in its National Base Rate. Interest shall be calculated on
the basis of actual days elapsed and a year of 360 days.

 

Page 4 of 7



--------------------------------------------------------------------------------

5. Paragraph 2.3 of the Loan Agreement is deleted in its entirety and the
following shall be substituted in lieu thereof:

 

2.3 Payments. All obligations of the Borrower under the Term Note and this
Agreement shall be payable in immediately available funds in lawful money of the
United States of America at the principal office of the Bank in Omaha, Nebraska,
or at such other address as may be designated in writing by the Bank. Interest
on the unpaid balance of the Term Note shall be due on the last day of the
months of June, September, December and March beginning June, 30, 2005. The
principal amount of the Term Note shall be amortized over forty equal quarterly
installments of $2,000,000, each with the first such installment due on June 30,
2005, and subsequent installments due on the last day of the months of
September, December, March and June thereafter, with the balance of the
principal amount of the Term Note due and payable on the Term Note Maturity
Date. The total amount of all unpaid principal and accrued interest hereunder
shall be due and payable December 31, 2010. In the event that a payment day is
not a Business Day, the payment shall be due on the next succeeding Business
Day. Interest shall continue to accrue on the full unpaid balance hereunder
notwithstanding any permitted or unpermitted failure of the Borrower to make a
scheduled payment or the fact that a scheduled payment falls on a day other than
a Business Day. Any payment received after 3 p.m. Omaha time, will be deemed
paid on the following Business Day.

 

6. Paragraph 2.7 of the Loan Agreement is deleted in its entirety and the
following shall be substituted in lieu thereof:

 

2.7 Committee Fee. The Bank’s obligation to provide the credit facilities
described in this Agreement is subject to the payment on or before the Closing
Date of a Committee Fee in the amount of Two Hundred Thousand Dollars
($200,000.00).

 

7. Paragraph 7.1 of the Loan Agreement is deleted in its entirety and the
following substituted in lieu thereof:

 

7.1 Total Risk-Based Capital. At all times during 2005, the Borrower shall cause
Commercial Federal to maintain Total Risk-Based Capital in an amount not less
than $745,000,000. On an aster January 1, 2006, the Borrower shall cause
Commercial Federal to maintain total Risk Based Capital in an amount of not less
than $765,000,000.

 

8. The Borrower has advised the Bank that Commercial Federal’s additional
Indebtedness as limited by Paragraph 7.3 of the Loan Agreement has exceeded the
limitation of Paragraph 7.3 and has requested the Bank to waive the covenant
breach and increase the limitation of Indebtedness under Paragraph 7.3.
Accordingly, Paragraph 7.3 is deleted in its entirety and the following shall be
substituted in lieu thereof:

 

Page 5 of 7



--------------------------------------------------------------------------------

7.3 Additional Debt. From and after the Closing Date, without the prior written
consent of the Bank, the Borrower will not create, incur, or suffer to exist any
Indebtedness except Indebtedness incurred by the Borrower in the ordinary course
of its business or any additional Indebtedness (including Indebtedness under
capital leases) not in excess of ($71,084,000) on a consolidated basis and which
at all times shall be subordinate to the Credit Documents.

 

9. Paragraph 7.4(b) of the Loan Agreement related to Fixed Charges is deleted in
its entirety.

 

10. Paragraph 7.4(f) of the Loan Agreement is deleted in its entirety and the
following shall be substituted in lieu thereof:

 

(f) On September 30, 2005, and on a quarterly basis thereafter, as determined in
accordance with GAAP, Commercial Federal’s annual return on assets shall be no
less than 0.4% per annum; provided, however, in calculating Commercial Federal’s
return on assets as required herein for the quarters ending September 30, 2005
and December 31, 2005 only, Commercial Federal shall be entitled to add back
into the calculation all restructuring charges and all discontinued operational
expenses associated with the sale of Borrower’s mortgage banking business and
balance sheet restructure.

 

11. Paragraph 7.8(c) of the Loan Agreement is deleted in its entirety and the
following shall be substituted in lieu thereof:

 

(c) Total Risk-Based Capital shall be as follows: not less than 10% for the
period of March 1, 2005 through December 30, 2007; not less than 10.15% for the
period of December 31, 2007 through December 30, 2008; and not less than 10.25%
as December 31, 2008, and thereafter.

 

12. Capitalized terms used herein shall have the meaning given to such term in
the Loan Agreement, unless specifically defined herein. The Loan Agreement is
amended by adding the following as new Paragraph 11.12:

 

11.12 Anti-Terrorism Laws. Neither Borrower nor Commercial Federal is in
violation of (i) any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto, (ii) Executive Order
No. 13, 224, 66 Fed Reg 49, 079 (2001), issued by the President of the United
States (Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit or Support Terrorism) (the “Executive
Order”) or (iii) the anti-money laundering provisions of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, Public Law 107- 56 (October
26, 2001) amending the Bank Secrecy Act, 31 U.S.C. Section 5311 et seq.

 

Page 6 of 7



--------------------------------------------------------------------------------

13. Except as modified and amended herein, all of the terms, provisions,
conditions and obligations imposed under the terms of the Loan Agreement and the
other Credit Documents shall remain in full force and effect and are hereby
ratified and affirmed by Borrower. The other Credit Documents are hereby amended
to be consistent with the terms of this Agreement.

 

14. Borrower certifies and reaffirms by its execution hereof that the
representations and warranties set forth in the Loan Agreement and the other
Credit Documents are true as of this date and that no Event of Default under the
Loan Agreement or any other Credit Document, and no event which, with the giving
of notices or passage or time or both, would become such an Event of Default,
has occurred as of the execution hereof.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date first above written.

 

FIRST NATIONAL BANK OF OMAHA By:  

/s/ Donald M. Shiu

--------------------------------------------------------------------------------

Its:  

Vice Prsident

--------------------------------------------------------------------------------

COMMERCIAL FEDERAL CORPORATION By:  

/s/ David S. Fisher

--------------------------------------------------------------------------------

Its:  

EVP & CFO

--------------------------------------------------------------------------------

 

Page 7 of 7



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AGREEMENT (“Amendment”) is made this 29th day of
December, 2003, by and between Commercial Federal Corporation, a Nebraska
corporation (“Borrower”) and First National Bank of Omaha, a National Banking
Association (“Bank”) and amends that certain Term Revolving Credit Agreement,
dated December 30, 2002, between Borrower and Bank (“Loan Agreement”). The Loan
Agreement, underlying Revolving Notes (as defined in the Loan Agreement) and
related Security Documents (as defined in the Loan Agreement) are modified only
to the extent necessary to give effect to the terms of this First Amendment to
Loan Agreement, and the remaining terms of said documents, not inconsistent
herewith, are ratified by the parties.

 

In consideration of the mutual agreements, provisions and covenants herein
contained and to further induce Bank to consider financial accommodations for
the Borrower under the terms and provisions of the Loan Agreement, the parties
hereby agree as follows:

 

1. Paragraph 3.1 of the Loan Agreement is deleted and the following substituted
in lieu thereof to accomplish the substitution of “December 27, 2004” for
“December 29, 2003”:

 

  3.1 Loan. Until December 27, 2004, and subject to satisfaction of the
conditions precedent specified in Section 8.1, the Bank agrees to advance funds
for general corporate purposes to the Borrower on a revolving credit basis up to
the aggregate Revolving Credit Facility Amount in effect from time to time;
provided, however, that the aggregate amount of funds available for Advance to
the Borrower hereunder shall not exceed $10,000,000. The Borrower shall not be
entitled to Advances hereunder during the occurrence of an Event of Default or
Potential Event of Default. Such Loan will be evidenced by the Revolving Notes
substantially in the form of Exhibit 3.1 hereof. Advances shall be made, on the
terms and conditions of this Agreement, upon the Borrower’s request. Advance
requests shall be made by 12 noon Omaha time on the Business Day prior to the
requested date of the Advance. Advance requests shall be made by presentation to
the Bank of a drawing certificate in the form of Exhibit 3.1.

 

2. The underlying Revolving Credit Promissory Note and related security
documents are hereby amended as of the effective date hereof, to the extent
necessary to give effect to the substitution of December 27, 2004, for December
29, 2003, with respect to the maturity of the Revolving Notes.

 

3. Except as modified and amended herein, all of the terms, provisions,
conditions and obligations imposed under the terms of the Loan Agreement and the
other Credit Documents shall remain in full force and effect and are hereby
ratified and affirmed by the Borrower. The other Credit Documents are hereby
amended to be consistent with the terms of this Agreement.



--------------------------------------------------------------------------------

4. Borrower certifies and reaffirms by its execution hereof that the
representations and warranties set forth in the Loan Agreement and the other
Credit Documents are true as of this date and that no Event of Default under the
Loan Agreement or any other Credit Document, and no event which, with the giving
of notices or passage of time or both, would become such an Event of Default,
has occurred as of the execution hereof.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date first above written.

 

FIRST NATIONAL BANK OF OMAHA By:  

/s/ Donald M. Shiu

--------------------------------------------------------------------------------

Its:  

/s/ Vice President

--------------------------------------------------------------------------------

COMMERCIAL FEDERAL CORPORATION By:  

/s/ David S. Fisher

--------------------------------------------------------------------------------

Its:  

/s/ EVP & CFO

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SECOND AMENDMENT TO LOAN AGREEMENT

 

THIS SECOND AMENDMENT TO LOAN AGREEMENT (“Amendment”) is made this 30th day of
December, 2004, to the Loan Agreement dated as of December 30, 2002, as amended
as of December 29, 2003 (as so amended, the “Loan Agreement”) by and between
Commercial Federal Corporation, a Nebraska corporation (“Borrower”) and First
National Bank of Omaha, a National Banking Association (“Bank”). The Loan
Agreement, underlying Revolving Notes (as defined in the Loan Agreement) and
related Security Documents (as defined in the Loan Agreement) are modified only
to the extent necessary to give effect to the terms of this First Amendment to
Loan Agreement, and the remaining terms of said documents, not inconsistent
herewith, are ratified by the parties.

 

In consideration of the mutual agreements, provisions and covenants herein
contained and to further induce Bank to consider financial accommodations for
the Borrower under the terms and provisions of the Loan Agreement, the parties
hereby agree as follows:

 

1. Paragraph 3.1 of the Loan Agreement is deleted and the following substituted
in lieu thereof to accomplish the substitution of “December 26, 2005” for
“December 27, 2004”:

 

  3.2 Loan. Until December 26, 2005, and subject to satisfaction of the
conditions precedent specified in Section 8.1, the Bank agrees to advance funds
for general corporate purposes to the Borrower on a revolving credit basis up to
the aggregate Revolving Credit Facility Amount in effect from time to time;
provided, however, that the aggregate amount of funds available for Advance to
the Borrower hereunder shall not exceed $10,000,000. The Borrower shall not be
entitled to Advances hereunder during the occurrence of an Event of Default or
Potential Event of Default. Such Loan will be evidenced by the Revolving Notes
substantially in the form of Exhibit 3.1 hereof. Advances shall be made, on the
terms and conditions of this Agreement, upon the Borrower’s request. Advance
requests shall be made by 12-noon Omaha time on the Business Day prior to the
requested date of the Advance. Advance requests shall be made by presentation to
the Bank of a drawing certificate in the form of Exhibit 3.1.

 

2. The underlying Revolving Credit Promissory Note and related security
documents are hereby amended as of the effective date hereof, to the extent
necessary to give effect to the substitution of December 26, 2005, for December
27, 2004, with respect to the maturity of the Revolving Notes.

 

3. Except as modified and amended herein, all of the terms, provisions,
conditions and obligations imposed under the terms of the Loan Agreement and the
other Credit Documents shall remain in full force and effect and are hereby
ratified and affirmed by the Borrower. The other Credit Documents are hereby
amended to be consistent with the terms of this Agreement.

 

Page 1 of 2



--------------------------------------------------------------------------------

4. Borrower certifies and reaffirms by its execution hereof that the
representations and warranties set forth in the Loan Agreement and the other
Credit Documents are true as of this date and that no Event of Default under the
Loan Agreement or any other Credit Document, and no event which, with the giving
of notices or passage of time or both, would become such an Event of Default,
has occurred as of the execution hereof.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date first above written.

 

FIRST NATIONAL BANK OF OMAHA

By:

 

/s/ Donald M. Shiu

--------------------------------------------------------------------------------

Its:

 

/s/ Vice President

--------------------------------------------------------------------------------

COMMERCIAL FEDERAL CORPORATION

By:

 

/s/ David S. Fisher

--------------------------------------------------------------------------------

Its:

 

/s/ EVP & CFO

--------------------------------------------------------------------------------

 

Page 2 of 2



--------------------------------------------------------------------------------

$104,000,000

 

TERM AND REVOLVING CREDIT AGREEMENT

 

BETWEEN

 

COMMERCIAL FEDERAL CORPORATION

 

AND

 

FIRST NATIONAL BANK OF OMAHA

 

DECEMBER 30, 2002

 



--------------------------------------------------------------------------------

 

TERM AND REVOLVING CREDIT AGREEMENT

 

This Term and Revolving Credit Agreement (the “Agreement”) is made as of the
30th day of December, 2002, between Commercial Federal Corporation, a Nebraska
corporation and federal savings and loan association holding company having its
principal place of business in Omaha, Nebraska (the “Borrower”) and First
National Bank of Omaha, a national banking association having its principal
offices in Omaha, Nebraska, (the “Bank”).

 

The Borrower has requested the Bank make available to it revolving credit loans
and a term loan for the purposes set forth herein.

 

To induce the Bank to make such loans, the Borrower proposes to enter into this
Agreement pursuant to which the loans will be made available to the borrower who
will derive benefit, directly or indirectly, from the credit so extended to the
Borrower.

 

Accordingly, the parties hereto agree as follows:

 

I. DEFINITIONS

 

1.1 Certain Defined Terms. As used herein, the following terms shall have the
following meanings (and all terms defined in this section 1.1 or in other
provisions of this Agreement in the singular to have the same meanings when used
in the plural and vise versa):

 

 

Advance:    Any advance of credit to the Borrower from the Bank pursuant to
Article III of this Agreement. Affiliate:    As to any Person (as hereinafter
defined), any “affiliate” shall mean, with respect to the Borrower, any Person
that directly or indirectly controls, or is under, control with, or is
controlled by, the Borrower. As used in this definition, “control” including,
with its correlated meetings, “controlled by” and “under common control” shall
mean possession, directly or indirectly, a power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interest, by contract or otherwise), provided
that, in any event, any Person that owns directly or indirectly securities
having 10% or more of a voting power for the election of directors or other
governing body of a corporation or 10% or more in the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person. Bank:
   First National Bank of Omaha, a national banking association having its
principal place of business at 1620 Dodge Street, Stop 1196, Omaha, Nebraska
68197, its successors and assigns.

 

2



--------------------------------------------------------------------------------

Borrower:    Commercial Federal Corporation, a Nebraska corporation and federal
savings and loan association holding company having its principal place of
business at 13220 California Street, Omaha, Nebraska 68154, its successors and
assigns. Business Day:    Any day, other than a Saturday, Sunday or a legal
holiday, on which commercial banks are not authorized or required to close in
Omaha, Nebraska. Change of Control:    (a) At any time when any of the equity
securities of the Borrower shall be registered under Section 12 of the
Securities Exchange Act of 1934, as amended from time to time (the “Exchange
Act”), to (i) any person, entity or “group” (within the meaning of Section
13(d)(3) of the Exchange Act) (other than any person which is a management
employee, or any such “group” which consists entirely of management employees,
of the Borrower) being or becoming the beneficial owner, directly or indirectly,
of more than 25% or the voting stock of the Borrower, or (ii) a majority of the
members of the Borrower’s board of directors (the “Board”) consisting of persons
other than Continuing Directors (as hereinafter defined). As used herein, the
term “Continuing Director” means any member of the Board on December 30, 2002
and any other member of the Board who shall be recommended or elected to succeed
a Continuing Director by a majority of the Continuing Directors who are then
members of the Board. Classified Loans:    At any particular time, all loans of
the Borrower and its Subsidiaries (as hereinafter defined) on a consolidated
basis classified as “Loss,” “Doubtful”, or “Substandard” or in any equivalent
category by any regulators of such Person (as hereinafter defined), as reported
by such Person to any such regulators, pursuant to any internal review of such
Person, or pursuant to any inspection and review by the Bank. Closing Date:   
December 30, 2002. Commercial Federal:    Commercial Federal Bank, a federal
savings bank, having its principal place of business at 13220 California Street,
Omaha, Nebraska 68154, its successors and assigns. Commercial Federal Change of
Control:    Any time at which Borrower owns less than 100% of the issued and
outstanding voting stock of Commercial Federal. For purposes of this definition,
warrants for voting stock of Commercial Federal will be deemed to be issued and
outstanding voting stock. Consolidated Interest Expense:    With respect to the
Borrower for any period, the sum (without duplication) of the following (in each
case, eliminating all offsetting debits and credits between the Borrower and its
Subsidiaries (as hereinafter defined) and all other items to be eliminated in
the course of preparing consolidated financial statements of the Borrower and
its Subsidiaries in accordance with GAAP (as

 

3



--------------------------------------------------------------------------------

     hereinafter defined)): (i) all interest in respect of Indebtedness (as
hereinafter defined) of the Borrower and its Subsidiaries (including imputed
interest on capital leases) deducted in determining consolidated net income (or
loss) of the Borrower and its Subsidiaries for such period as determined in
accordance with GAAP (as hereinafter defined), after eliminating all offsetting
debits and credits between the Borrower and its Subsidiaries and all other items
required to be eliminated in the course of preparation of consolidated financial
statements of the Borrower and its Subsidiaries in accordance with GAAP, plus
(ii) all debt discount and expense amortized or required to be amortized in
determining the consolidated net income (or loss) of the Borrower and its
Subsidiaries in (i) above. Consolidated Net Worth:    Stockholders equity of the
Borrower and its Subsidiaries on a consolidated basis, calculated in accordance
with GAAP; plus losses not to exceed $15 million on securities designated as
available for sale. Credit Documents:    Credit documents shall mean,
collectively, this agreement, the notes, and all other promissory notes, and
other instruments, agreements, and other related documentation executed and
delivered pursuant to or in connection with this Agreement, as such instruments,
agreements, and other documentation may be amended or otherwise modified from
time to time. Credit Party:    Credit Party shall mean the Bank, its Primary
Participants, and any affiliate of the Bank and any successor or assignee
thereof. Default:    An Event of Default or an event that with notice or lapse
of time or both would become an Event of Default. Default Rate:    The floating
interest rate announced from time to time by the Bank as its “National Base
Rate,” plus three and one-half percent (3.5%). The National Base Rate is set by
the Bank, solely in its discretion, to reflect the rates charged by money center
banks as their reference rates. Rates charged by the Bank may be at, above, or
below the National Base Rate, as determined by the Bank as to each respective
customer. Earnings Available for Fixed Charges:    For any period, the sum of
(i) the consolidated net income (or loss) of the Borrower for such period as
determined in accordance with GAAP, after eliminating all offsetting debits and
credits between the Borrower and its Subsidiaries and all other items required
to be eliminated in the course of preparation of consolidated financial
statements of the Borrower and its Subsidiaries in accordance with GAAP; (ii)
Consolidated Interest Expense for such period; (iii) the consolidated
amortization expense related to goodwill, deferred charges and other intangible
assets of the Borrower for such period, as determined in accordance with GAAP;
(iv) all taxes, assessments and other governmental fees, charges, claims and
levies incurred by the Borrower on a

 

4



--------------------------------------------------------------------------------

     consolidated basis for such period, including, without limitation, any such
amounts based on revenue, income, gross receipts, purchases, leases, licenses,
sales, use, business, franchises, shares, operations, business occupation,
capital surplus, earnings, distributions, dividends, properties, assets, wages,
employment or services, and further including, without limitation, any penalties
or interest thereon; plus (v) all operating lease expenses of the Borrower and
its Subsidiaries on a consolidated basis for such period. Environmental Claim:
   Environmental Claim shall mean, with respect to any Person, any written
notice, claim, demand or other written communication (collectively, a “claim”)
by any Governmental Authority or other Person alleging or asserting such
Person’s liability for costs, damages to natural resources or other Property,
personal injuries, fines or penalties arising out of, based on or resulting from
(i) the presence or Release of any Hazardous Material at any location, or (ii)
circumstances forming the basis of any violation, or alleged violation, of any
Environmental Law. Environmental Laws:    Environmental Laws means any and all
Federal, state, local and foreign statutes, laws, regulations, ordinances,
rules, judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements or governmental restrictions relating to pollution and the
protection of the environment or the release of any materials into the
environment, including but not limited to those related to hazardous substances
or wastes, air emissions and discharges to waste or public systems. ERISA:   
The Employee Retirement Income Security Act of 1974, as amended from time to
time, and the rules and regulations promulgated thereunder as from time to time
in effect. Event of Default:    Any of the events set forth in Section 9 of this
Agreement. Existing Credit Agreement:    Existing Credit Agreement shall mean
the Credit Agreement dated as of July 1, 1999 among the Borrower and the Bank,
as amended and modified by Amendment No. 1 thereto dated as of December 31,
1999, Amendment No. 2 thereto dated as of September 22, 2000, Amendment No. 3
thereto dated as December 20, 2001, and Amendment No. 4 January 22, 2002.
Existing Indebtedness:    All outstanding Indebtedness of the Borrower to the
Bank pursuant to this Agreement, plus the Indebtedness shown on Exhibit I to
this Agreement. GAAP:    Generally accepted accounting principles as in effect
from time to time in the United States of America.

 

5



--------------------------------------------------------------------------------

Governmental Approval:    Governmental Approval shall mean any permit, license,
variation, certification, consent, no-action letter, clearance, exemption or
other approval granted by a Governmental Authority. Governmental Authority:   
Governmental Authority shall mean any nation or government, any central bank of
any nation, any state, province, territory or other political subdivision
thereof and any other agency, body, department, bureau, authority or other
entity exercising executive, legislative, judicial, regulatory, monetary, taxing
or administrative functions of or pertaining to government. Guarantee:   
Guarantee shall mean a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness, or
obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) Property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, and including,
without limitation, causing a bank or other financial institution to issue a
letter of credit or other similar instrument for the benefit of another Person,
but excluding endorsements for collection or deposit in the ordinary course of
business. The terms “Guarantee” and “Guaranteed” used as a verb shall have a
correlative meaning. Guaranteed Obligations:    Guaranteed Obligations shall
mean, collectively (but without duplication): (a) all obligations in respect of
the principal of and interest on the Loans made by the Bank to, and the Notes
held by each Bank of, the Borrower and (b) all other Obligations from time to
time owing to any Credit Party. Hazardous Material:    Hazardous Material shall
mean any hazardous or toxic chemical, waste, byproduct, pollutant, contaminant,
compound, product or substance, including, without limitation, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls and petroleum, and any
other material, exposure to the manufacture, possession, presence, use,
generation, storage, transportation, treatment, release, disposal, abatement,
cleanup, remediation or handling of which is prohibited, controlled or regulated
by any Environmental Law. Indebtedness:    Indebtedness shall mean, for any
Person (without duplication): (a) obligations created, issued or incurred by
such Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of Property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such Property from such
Person); (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and

 

6



--------------------------------------------------------------------------------

     accrued expenses incurred, in the ordinary course of business so long as
such trade accounts payable are payable within 180 days of the date the
respective goods are delivered or the respective services are rendered; (c)
Indebtedness of others secured by a Lien on the Property of such Person, whether
or not the respective indebtedness so secured has been assumed by such Person;
(d) obligations of such Person in respect of letters of credit, bankers
acceptances, bonds, guaranties, indemnities or similar instruments issued or
accepted by banks or other financial institutions for account of such Person
supporting obligations that constitute Indebtedness of any Person; (e) Capital
Lease Obligations of such Person; (f) Guarantees by such Person of Indebtedness
of others; (g) all obligations of such Person in respect of mandatory redemption
or mandatory dividend rights on equity interests but excluding dividends payable
solely in additional equity interests; (h) all obligations of such Person,
contingent or otherwise, for the payment of money under any noncompete,
consulting or similar agreement entered into with the seller of a Target or any
other similar arrangements providing for the deferred payment of the purchase
price for any acquisition permitted hereby or an acquisition consummated prior
to the date hereof; and (i) all obligations of such Person to pay rent or other
amounts under any lease of (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, which lease is required or
is permitted to be classified and accounted for as an operating lease under U.S.
GAAP but which is intended by the parties thereto for tax, bankruptcy,
regulatory, commercial law, real estate law and all other purposes as a
financing arrangement. Knowledge:    With respect to any Person that is not an
individual, actual or constructive knowledge by such Person’s president, chief
executive officer, chief operating officer or chief financial officer of facts
or circumstances giving rise to an Event of Default or Potential Event of
Default. Lien:    With respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or any obligation of such
Person under any conditional sale or other title retention agreement or capital
lease which would be required to be capitalized on a balance sheet in accordance
with GAAP, upon or with respect to any property or asset or such Person
(including in the case of stock, stockholder agreements, voting trust agreements
and all similar arrangements), and any agreement to give any such Lien. Loan
Loss Reserve Adequacy Report:    The quarterly report to be provided by
Commercial Federal to the Bank pursuant to Sections 5.1(c) and 7.5 hereof,
substantially in the form of Exhibit II to this Agreement wherein Commercial
Federal provides its internal reserve calculations used to support reserves
recorded under the Borrower’s approved policies.

 

7



--------------------------------------------------------------------------------

Loans:    Loan show mean the Term Note and the Revolving Note. Material:   
Material in relation to the business, operations, affairs, financial condition,
assets or properties of the Borrower and its Subsidiaries taken as a whole.
Material Adverse Effect:    A material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Borrower
and its Subsidiaries taken as a whole, or (b) on the ability of the Borrower to
perform its obligations under this Agreement, the Term Notes or the Revolving
Notes (as hereinafter defined), or (c) on the validity or enforceability of this
Agreement, the Term Notes or the Revolving Notes. Material Adverse Management
Change:    With respect to either William A. Fitzgerald, Robert J. Hutchinson,
or David S. Fisher, (i) the resignation, retirement, or voluntary or involuntary
termination of employment and/or status of such Person as an officer and
director of the Borrower; (ii) any announcement, notice of intent, resolution or
similar advance notice with respect to the matters referenced in the foregoing
clause; or (iii) the death, disability or legal incompetence of any such Person.
Non - Performing Assets:    With respect to the Borrower and its Subsidiaries on
a consolidated basis, the sum of: (i) Non-Performing Loans hereinafter defined);
(ii) each (as ownership interest of the Borrower or any of its Subsidiaries in
any real property required to be disclosed as other real estate owned in such
Person’s reports to any of its regulators; plus (iii) other assets acquired
through foreclosure or other realization upon collateral or rearrangement or
satisfaction of Indebtedness. Non - Performing Loans:    With respect to the
Borrower and its Subsidiaries on a consolidated basis, the sum of: (i) loans
which are classified as 90 days or more past due but which are still treated as
accrual loans (regardless of whether such classification is internal or as
reported to or directed by such Person’s regulators); (ii) loans classified as
non-accrual (regardless of whether such classification is internal or as
reported to or directed by such Person’s regulators); plus (iii) loans for which
the obligee has reduced the agreed interest rate, reduced the principal or
interest obligation, extended the maturity, applied interest payments to reduce
principal, capitalized interest, obtained or requested additional collateral or
otherwise “renegotiated” the terms of the obligation based upon the actual or
asserted inability of the obligor or obligors of such loans to perform their
obligations pursuant to the agreements with the obligee prior to such
modification or renegotiation. Note Rate:    The floating interest rate
announced from time to time by the Bank as its “National Base Rate” minus one
percent (1%). The National Base Rate is set by the Bank, solely in its
discretion, to reflect generally the rates charged by money center banks as
their reference rates. Rates charged by the Bank may be at, above or below the
National Base Rate, as determined by the Bank as to each respective customer.

 

8



--------------------------------------------------------------------------------

Permitted: Liens    With respect to any Person, any of the following:     

(a)    pledges or deposits by the Person under workmen’s compensation law,
social security, unemployment insurance laws or similar legislation, or good
faith deposits in connection with bids, tenders, contracts (other than for the
payment of Indebtedness by the Person), or leases to which the Person is a
party, or deposits of cash or United States of America Government Bonds to
secure surety or appeal bonds or performance bonds to which the Person is a
party or which are issued for their account or Liens to secure payments of
premiums for insurance purchased in the ordinary course of business;

 

(b)    Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
attorney’s, miner’s, and mechanics’ liens, or Liens arising out of judgments or
awards against the Person with respect to which the Person at the time shall
currently be prosecuting an appeal or proceedings for review in good faith and
by proper procedure and with respect to which adequate reserves have been
established on the books of the Person to the extent required by GAAP;

 

(c)    Liens for taxes, assessments or other governmental charges or levies not
yet subject to penalties for nonpayment and Liens for taxes, assessments or
other governmental charges or levies, the payment of which is being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves have been established to the extent required by GAAP;

 

(d)    Minor survey exceptions, minor encumbrances, easements or reservations
of, or rights of others for, rights of way, highways and railroad crossings,
sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning or other restrictions as to the use of real properties or
other Liens incidental to the conduct of the business of the Person or to the
ownership of its property which Liens were not incurred in connection with
Indebtedness of the Person, and which Liens do not individually or in the
aggregate materially detract from the value of said properties or materially
impair the operation of the business taken as a whole of the Person;

 

(e)    Liens existing on the date hereof and specified on Exhibit 4.10 hereto,
and any extension, renewal or replacement of any such Lien in respect of the
same property subject thereto; provided that the principal amount of
Indebtedness associated with such Liens in no event shall exceed the principal
amount of such Indebtedness on the date hereof (or if it is

 

9



--------------------------------------------------------------------------------

   

         increased, such increase is permitted under Section 7.3 hereof) and
does not materially adversely affect the title to or does not materially affect
the use of the assets encumbered thereby;

   

(f)     Purchase money Liens arising after the date hereof and securing payment
of the purchase price of fixed assets purchased or constructed after such date;
provided, that at the time of such filing, Indebtedness secured by the Lien does
not exceed the cost of such property; and the incurrence of Indebtedness secured
by such Lien is not prohibited by any other covenant or limitation contained in
this Agreement;

 

(g)    Other Liens incidental to the conduct of its business or the ownership of
its property and assets which were not incurred in connection with the borrowing
of money or the obtaining of advances or credit or in contemplation of an
acquisition (except as permitted under subparagraph (f) above), and which do not
in the aggregate: (i) materially adversely affect the title to, or materially
affect the use of, the assets in the operation of the business of the Person,
taken as a whole, or (ii) materially detract from the value of such property or
assets for the purpose of the business of the Person, taken as a whole;

 

(h)    Any Lien: (i) existing on any property of any corporation at the time it
becomes a Subsidiary of the Person, or (ii) existing prior to the time of
acquisition upon property acquired by the Person or any Subsidiary of it through
purchase, merger or consolidation or otherwise, whether or not the obligation
secured thereby is assumed by the Person or such Subsidiary, provided that (A)
any Lien permitted by this clause (h) shall not encumber any other property
(except the proceeds of such property) of the Person or any Subsidiary of it,
and (B) the obligation secured by the Liens on the property of the Person
permitted by this clause (h) shall not exceed 100% of the fair market value of
such property;

 

(i)     Any Liens arising in the ordinary course of business of Commercial
Federal’s banking business which constitute Liens securing a loan from a Federal
Home Loan Bank, Liens securing deposits of governmental entities, and Liens in
connection with securities repurchase agreements; and

   

(j)     Other Liens, provided, that the aggregate amount of Indebtedness secured
by such other Liens shall not at any time exceed an amount equal to five percent
(5%) of the sum of the stockholder’s equity of the Person calculated in
accordance with GAAP, plus any non-cash charges occurring after the date hereof
relating to changes in accounting policies, minus the sum (without duplication)
of (i) intangible assets as set forth in the

 

10



--------------------------------------------------------------------------------

     financial statements of the Person, and (ii) Redeemable Stock.

Person:

   Any individual, partnership, corporation, trust, unincorporated organization,
limited liability company, or limited liability partnership.

Plan:

   Any Plan as defined in Section 3 of ERISA.

Potential Event of Default:

   Any event or condition the occurrence or existence of which would, with the
lapse of time or the giving of notice, or both, become an Event of Default.

Primary Participants:

   La Salle National Bank, a national banking association located in Chicago,
Illinois; U.S. Bank National Association, a national banking association located
in Milwaukee, Wisconsin, and M & I Marshall and Ilsley Bank, a national banking
association located in Milwaukee, Wisconsin.

Pro Forma Fixed Charges:

   With respect to the Borrower and its Subsidiaries on a consolidated basis for
any period, the sum of: (i) Consolidated Interest Expense for such period, plus
(ii) operating lease expenses of the Borrower and its Subsidiaries on a
consolidated basis for such period; plus (iii) the Term Note principal payments,
but excluding the Term Note principal payment due December 31, 2007.

Quarterly Compliance Certificate:

   The report prepared by the Borrower’s chief financial officer on behalf of
the Borrower pursuant to Section 5.1 hereof, substantially in the form of
Exhibit 5.1 hereto.

Redeemable Stock:

   Any equity security which, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable before the Term Note
Maturity Date (as hereinafter defined)), or upon the happening of any event,
matures or is mandatorily redeemable or is redeemable at the option of the
holder thereof, in whole or in part, prior to the Term Note Maturity Date.

Restricted Payments:

   As to any Person, any dividends (including, without limitation, dividends
payable in cash and other non-cash distributions and all accrued cumulative
dividends on preferred stock, but excluding dividends payable solely in stock of
the Person and stock splits of the Person) in respect of the capital stock of
such Person; stock redemptions and repurchases by such Person; payments with
respect to warrants, options, rights or puts of such Person; other cash
distributions in respect of the capital stock of the Person, excluding
dividends, stock redemptions and repurchases, warrants, options, rights and
puts; other cash distributions in respect of capital stock between the Person
and its Subsidiaries or between Subsidiaries; and any payments of the
subordinated debt shown as “Existing Indebtedness” on Exhibit I.

Revolving Facility Amount:

   The amount available to be drawn and outstanding under the Revolving Notes,
which shall be $10,000,000.

 

11



--------------------------------------------------------------------------------

Amount:

    

Revolving Notes:

   That certain promissory note from the Borrower to the Bank in the principal
amount of $10,000,000, dated as of the date hereof, evidencing the loan
contemplated in Section 3.1 of this Agreement, substantially in the form set
forth in Exhibit 3.2 hereto, and any promissory note or notes from the Borrower
to the Bank in replacement, renewal or extension thereof.

Revolving Note Maturity Date:

   December 29, 2003

Secondary Participants:

   Financial institutions as to which the Bank and/or the Primary Participants
have granted a participation in the Revolving Notes or the Term Notes.

Subsidiary:

   Subsidiary shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

Supplementary Capital:

   The amount of capital designated as “Supplementary Capital” under 12 C.F.R.
(S) 567.5(b) and other applicable statutes, rules and regulations specified by
the Office of Thrift Supervision. Supplementary capital consists of, among other
items, certain approved subordinated debt and a portion of Commercial Federal’s
loan loss allowances.

Taxes:

   Taxes shall mean all present and future stamp, transaction, registration and
other taxes and levies, imposts, deductions, charges, and withholdings
whatsoever, and all interest, penalties or similar amounts with respect thereto,
now or hereafter imposed, assessed, levied or collected by any authority of or
in any jurisdiction (including, without limitation, the U.S. or any political
subdivision or taxing authority thereof or therein, or any international or
other association of or with which the U.S. may be a member or associated) on or
in respect of any Credit Document, the recording, registration, notarization or
other formalization of any thereof, the enforcement thereof or the introduction
thereof in any judicial proceedings, or on or in respect of any payments of
principal, interest, premium, charges, fees or other amounts made on, under or
in respect of any thereof.

 

12



--------------------------------------------------------------------------------

Term Note:    That certain promissory note from the Borrower to the Bank in the
principal amount of $94,000,000, dated as of the date hereof, evidencing the
loan contemplated in Section 2.1 of this Agreement, substantially in the form
set forth in Exhibit 2.2 hereto, and any promissory note or notes from the
Borrower to the Bank in replacement, renewal or extension thereof. Term Note
Maturity Date:    December 31, 2007 Tier 1 Capital:    The amount of capital
designated as “Tier 1 Capital” under applicable statutes and the rules and
regulations promulgated by the Borrower’s principal regulatory authority. Tier 1
Leverage Capital:    The amount of capital designated as “Tier 1 Leverage
Capital” under 12 C.F.R. (S) 567.8 and other applicable statutes, rules and
regulations specified by the Office of Thrift Supervision. Tier 1 Risk-Based
Capital:    The amount of capital designated as “Tier 1 Risk-Based Capital”
under 12 C.F.R.§567.6 and other applicable statutes, rules and regulations
specified by the Office of Thrift Supervision. Total Risk - Based Capital:    As
defined by the Office of Thrift Supervision pursuant to 12 C.F.R.(S) 567.6, the
sum of the Tier 1 Risk-Based Capital and the Supplementary Capital. Trust
Preferred Debenture    The Trust Preferred Security CUSIP # 12526H201 dated May
14, 1997, Wells Fargo Bank, Trustee. Wholly-Owned Subsidiary:    Wholly owned
subsidiary shall mean, with respect to any Person, any corporation, partnership
or other entity of which all of the equity securities or other ownership
interests (other than, in the case of a corporation, directors’ qualifying
shares) are directly or indirectly owned or controlled by such Person or one or
more Wholly Owned Subsidiaries of such Person or by such Person and one or more
Wholly Owned Subsidiaries of such Person.

 

1.2 Accounting Terms and Determinations.

 

(a) Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Bank shall be
prepared in U.S. Dollars in accordance with GAAP. All calculations made for the
purposes of determining compliance with this Agreement shall be made by
application GAAP. In the event of a material difference at any time between GAAP
as in effect on the date of this Agreement and GAAP from time to time in effect,
the Borrower shall deliver to the Bank at the same time as the delivery of any
annual or quarterly financial statement under Section 5.1 hereof a description
in reasonable detail satisfactory to the Bank of any such material differences
and a

 

13



--------------------------------------------------------------------------------

reconciliation of the calculations required thereby. In the event any changes in
accounting principles required by GAAP or recommended by the Borrower’s
certified public accountants and implemented by the Borrower occur and such
changes result in a change in the method of the calculation, required thereby.

 

II. TERM CREDIT FACILITY

 

2.1 Loan. Subject to satisfaction of the conditions precedent specified in
Section 8.1, and in consideration of the Borrower’s execution and delivery of
the Term Note (substantially in the form of Exhibit 2.2 hereto) the Bank shall
cancel and return to the Borrower the existing promissory notes dated as of July
1, 1999, from the Borrower to the Bank in the principal amount of
$48,937,500.00, together with accrued and unpaid interest thereon as of December
30, 2002 in the amount of $427,863.28, for a total due of $49,365,363.28;
$10,000,000, with no principal balance outstanding as of the Closing Date
(together with accrued and unpaid interest thereon as of December 30, 2002 in
the amount of $0.00, for a total due of $0.00); and that certain promissory note
dated November 26, 2002 in the principal amount of $15,000,000 with no principal
balance outstanding as of the Closing Date (together with accrued and unpaid
interest thereon in the amount of $0.00, for a total due of $0.00); and shall
cancel and terminate the Term and Revolving Credit Loan Agreement dated as of
July 1, 1999, as amended between the Borrower and the Bank.

 

2.2 Term Note. Amounts to be drawn under the Term Facility shall be in the
amount of $94,000,000, subject to the terms and conditions specified in this
Agreement. After the payments referenced in Section 2.1 hereof, and the
remaining balance of $44,634,636.72 will be used by the Borrower solely to fund
a call of $45,000,000 on the Trust Preferred Debenture. The Term Note shall bear
interest on the outstanding principal loan amount thereof from and after the
Closing Date to the date of repayment at the Note Rate; provided, however, that
after an Event of Default has occurred, interest shall accrue on the entire
outstanding balance of principal and interest at the Default Rate. The Note Rate
shall fluctuate on a daily basis, and changes in the Note Rate shall be
effective on the day any change is announced by the Bank in its National Base
Rate. Interest shall be calculated on the basis of actual days elapsed and a
year of 360 days.

 

2.3 Payments. All obligations of the Borrower under the Term Note and this
Agreement shall be payable in immediately available funds in lawful money of the
United States of America at the principal office of the Bank in Omaha, Nebraska,
or at such other address as may be designated in writing by the Bank. Interest
on the unpaid balance of the Term Notes shall be due on the last day of the
months of March, June, September and December beginning March 31, 2003. The
principal amount of the Term Notes shall become due and payable in twenty equal
quarterly installments of $2,350,00000, with the first such installment due on
March 31, 2003, and subsequent installments due on the last day of the months of
June, September, December and March thereafter, with the balance of the
principal amount of the Term Notes due and payable on the Term Note Maturity
Date. The total amount of all unpaid principal and accrued interest hereunder
shall be due and payable no later than December 31, 2007. In the event that a
payment day is not a Business Day, the payment shall be due on the next
succeeding Business Day. Interest shall continue to accrue on the full unpaid
balance hereunder notwithstanding any permitted or unpermitted failure of the
Borrower to make a scheduled

 

14



--------------------------------------------------------------------------------

payment or the fact that a scheduled payment falls on a day other than a
Business Day. Any payment received after 3 p.m. Omaha time, will be deemed paid
on the following Business Day.

 

2.4 Prepayment. The Borrower may prepay, in whole or in part, without penalty,
the principal loan amount outstanding under the Term Notes if the Borrower has
given the Bank at least 10 Business Days prior written notice of its intention
to make such prepayment.

 

2.5 Use of Proceeds. The Borrower shall use the proceeds of the Term Note solely
for the purposes described in Sections 2.1 and 2.2 hereof.

 

2.6 Application of Payments. After the occurrence of a Potential Event of
Default or an Event of Default, the Bank shall have the right to apply payments
received under this Agreement to principal, interest, fees or any other amounts
outstanding under the Credit Documents in such order as the Bank in its sole
discretion may elect.

 

2.7 Origination Fee. The Bank’s obligation to provide the credit facilities
described in this Agreement is subject to the payment on or before the Closing
Date of an origination fee in the amount of One Hundred Eighty-Eight Thousand
Dollars ($188,000).

 

III. REVOLVING CREDIT FACILITY

 

3.1 Loan. Until December 29, 2003, and subject to satisfaction of the conditions
precedent specified in Section 8.1, the Bank agrees to advance funds for general
corporate purposes to the Borrower on a revolving credit basis up to the
aggregate Revolving Credit Facility Amount in effect from time to time;
provided, however, that the aggregate amount of funds available for Advance to
the Borrower hereunder shall not exceed $10,000,000. The Borrower shall not be
entitled to Advances hereunder during the occurrence of an Event of Default or
Potential Event of Default. Such loan will be evidenced by the Revolving Notes
substantially in the form of Exhibit 3.1 hereof. Advances shall be made, on the
terms and conditions of this Agreement, upon the Borrower’s request. Advance
requests shall be made by 12 noon Omaha time on the Business Day prior to the
requested date of the Advance. Advance requests shall be made by presentation to
the Bank of a drawing certificate in the form of Exhibit 3.1.

 

3.2 Revolving Note. The Revolving Note shall bear interest on the outstanding
principal loan amount thereof from and after the Closing Date to the date of
repayment at the Note Rate; provided, however, that after an Event of Default
has occurred, interest shall accrue on the entire outstanding balance of
principal and interest at the Default Rate. The Note Rate shall fluctuate on a
daily basis, and changes in the Note Rate shall be effective on the day that a
change is announced by the Bank in its National Base Rate. Interest shall be
calculated on the basis of actual days elapsed and a year of 360 days.

 

3.3 Payments. All obligations of the Borrower under the Revolving Notes and this
Agreement shall be payable in immediately available funds in lawful money of the
United States of America at the principal office of the Bank in Omaha, Nebraska,
or at such other address as may be designated in writing by the Bank. Interest
on the unpaid balance of the Revolving Notes shall be due on the last day of the
months of March, June, September and the Revolving Note Maturity Date,

 

15



--------------------------------------------------------------------------------

beginning March 31, 2003. The principal amount of the Revolving Note shall
become due and payable on the Revolving Note Maturity Date. The total amount of
all unpaid principal and accrued interest hereunder shall be due and payable no
later than December 29, 2003. In the event that a payment day is not a Business
Day, the payment shall be due on the next succeeding Business Day. Interest
shall continue to accrue on the full unpaid balance hereunder notwithstanding
any permitted or unpermitted failure of the Borrower to make a scheduled payment
or the fact that a scheduled payment falls on a day other than a Business Day.
Any payment received after 3 p.m. Omaha time, will be deemed paid on the
following Business Day.

 

3.4 Prepayment. The Borrower may prepay, in whole or in part, without penalty,
the principal loan amount outstanding under the Revolving Notes if the Borrower
has given the Bank at least one Business Day prior written notice of its
intention to make such prepayment.

 

3.5 Use of Proceeds. The Borrower shall use the proceeds of the loan for general
corporate purposes.

 

3.6 Application of Payments. After the occurrence of a Potential Event of
Default or an Event of Default, the Bank shall have the right to apply payments
received under this Credit Agreement to principal, interest, fees or any other
amounts outstanding under the Credit Documents in such order as the Bank in its
sole discretion may elect.

 

3.7 Non Use Fee. The Borrower agrees to pay to the Bank a commitment fee on the
average daily unused portion of the Revolving Note from the date of this
Agreement until the Revolving Note Maturity Date at the rate of one eighth (1/8)
of one (1) percent per annum, payable on the last day of the month of March,
June, September and on the Revolving Note Maturity Date, beginning March 31,
2003.

 

3.8 Renewal. So long as no Event of Default has occurred or is continuing, the
Bank and its Primary Participants will consider for approval, on an annual
basis, renewal of the Revolving Note.

 

IV. REPRESENTATIONS AND WARRANTIES

 

Both the Borrower and Commercial Federal represents and warrants to the Bank
that:

 

4.1 Corporate Existence. Both (a) is a corporation, partnership or other entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b) has the requisite corporate or other
power, and has all material Governmental Approvals necessary to own its assets
and carry on its business as now being or as proposed to be conducted; (c) is
qualified to do business and is in good standing in all jurisdictions in which
the nature of the business conducted by it makes such qualification necessary
and where failure so to qualify could reasonably be expected (either
individually or in the aggregate) to have a Material Adverse Effect; and (d) the
certified copies of the charter and by-laws (or equivalent documents) of the
Borrower and of the all corporate authority for the Borrower (including, without
limitation, board of director resolutions, evidence of the incumbency, including
specimen signatures, of officers and evidence, with respect to the Borrower)
with respect to the execution, delivery and performance of such of the Credit
Documents to which the

 

16



--------------------------------------------------------------------------------

Borrower is intended to be a party and each other document to be delivered by
such party from time to time in connection herewith and the extensions of credit
hereunder (and each Credit Party may conclusively rely on such certificate until
it receives notice in writing from the Borrower to the contrary) previously
delivered by the Borrower to the Bank in connection with the existing Credit
Agreement remain true and correct with no Material Adverse Changes.

 

4.2 Financial Condition.

 

(a) Both have heretofore furnished to the Bank:

 

(i) As to the Borrower only, an audited balance sheet as at December 31, 2001
and the related statements of operations, shareholders’ equity and cash flows
for the fiscal years ended on said dates, accompanied by an opinion thereon of
independent certified public accountants of recognized international standing;
and

 

(ii) Unaudited balance sheets as at September 30, 2002 and the related
statements of operations, shareholders’ equity and cash flows for the nine month
period ended September 30, 2002, setting forth in each case in comparative form
the corresponding figures for the corresponding periods in the preceding fiscal
year.

 

(b) All such financial statements fairly present in all material respects the
financial condition of the entities specified above and the results of their
respective operations for the respective fiscal years and the respective
six-month periods ended on the respective dates specified above (subject, in the
case of such unaudited financial statements, to normal year-end audit
adjustments), all in accordance with GAAP.

 

(c) None of the entities referred to above for which financial statements have
been furnished had on the date(s) of their respective financial statements any
material contingent liabilities, liabilities for taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for herein. As of
the Closing Date and at the time prior to the delivery of the first audited
financial statements of the Borrower pursuant to Section 4.2(a) hereof, there
has been no material adverse change in the financial condition, operations,
business or prospects of such entities (taken as a whole) from that set forth in
such financial statements.

 

(d) From and after the date of delivery of the first audited financial
statements of the Borrower pursuant to Section 4.2(a) hereof, since the date of
such financial statements, there has been no material adverse change in the
financial condition, operations, business or prospects of the Borrower from that
set forth herein.

 

4.3 Litigation. There are no legal or arbitral proceedings, or any proceedings
by or before any Governmental Authority, now pending or (to the knowledge of the
Borrower) threatened against the Borrower or the transactions contemplated
hereby that could reasonably be expected (either individually or in the
aggregate) to have a Material Adverse Effect.

 

17



--------------------------------------------------------------------------------

4.4 No Breach. None of the execution and delivery of this Agreement, the
consummation of the transactions herein and therein contemplated or compliance
with the terms and provisions hereof and thereof will conflict with or result in
a breach of, or require any consent (except for those which have been obtained)
under, the organizational documents of the Borrower, or any applicable law or
regulation, or any order, writ, injunction or decree of any court or
Governmental Authority, or any agreement or instrument to which the Borrower is
a party or by which any of them or any of their Property is bound or to which
any of them is subject, or constitute a default under any such agreement or
instrument, or result in the creation or imposition of any Lien upon any
Property of the Borrower pursuant to the terms of any such agreement or
instrument.

 

4.5 Action; Enforceability. The Borrower has all necessary corporate power,
authority and legal right to execute, deliver and perform its obligations under
each of the Credit Documents to which it is a party; the execution, deliver and
performance by the Borrower of each of the Credit Documents to which it is a
party have been duly authorized by all necessary corporate action on its part
(including, without limitation, any required shareholder approvals); and this
Agreement has been duly validly executed and delivered by the Borrower and
constitutes, and each of the other Credit Documents to which it is a party when
executed and delivered by the Borrower (in the case of the Notes, for value)
will constitute, its legal, valid and binding obligation, enforceable against
the Borrower in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

4.6 Governmental Approvals. No authorizations, approvals or consents of
(including any exchange control approval), and no filings or registrations with,
any Governmental Authority or any securities exchange are necessary for the
execution, deliver or performance by the Borrower of any of the Credit Documents
to which it is a party or for the legality, validity or enforceability hereof or
thereof.

 

4.7 Employee Benefits Plan. Each Employee Benefit Plan is in compliance in all
material respects with, and has been administered in all material respects in
compliance with, applicable law and regulations.

 

4.8 Taxes. Each have filed all material tax returns that are required to be
filed by them and have paid all taxes shown due pursuant to such returns, except
for any tax the payment of which is being contested in good faith and by proper
proceedings and against which adequate reserves in accordance with GAAP are
being maintained. The charges, accruals and reserves on the books of Borrower
and Commercial Federal in respect of taxes and other governmental charges are,
in the opinion of the Borrower, adequate in accordance with GAAP.

 

4.9 Investment Company Act. Neither is an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

 

18



--------------------------------------------------------------------------------

4.10 Public Utility Holding Company Act. Neither the is a “holding company”, or
an “affiliate” of a “holding company” or a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

 

4.11 Environmental Matters. Each has obtained all environmental, health and
safety permits, licenses, consents, approvals and other authorizations required
under all Environmental Laws to carry on its business as now being or as
proposed to be conducted, except to the extent failure to have any such permit,
license, consent, approval or authorization would not (either individually or in
the aggregate) have a Material Adverse Effect. Each of such permits, licenses,
consents, approvals and authorizations is in full force and effect and each of
the Borrower and Commercial Federal is in compliance with the terms and
conditions thereof, and with all other limitations, restrictions, conditions,
standards, prohibitions, requirements, obligations, schedules and timetables
contained in any applicable Environmental Law, except to the extent failure to
comply therewith would not (either individually or in the aggregate) have a
Material Adverse Effect.

 

4.12 True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Borrower to the Bank in connection with the negotiation, preparation or delivery
of the Credit Documents or included herein or therein or delivered pursuant
hereto or thereto, when taken as a whole (together with the Information
Memorandum with respect to the matters contained therein relating to the
Borrower and the transactions contemplated hereby) do not contain any untrue
statement of material fact or omit to state any material fact necessary to make
the statements herein or therein, in light of the circumstances under which they
were made, not misleading. All written information furnished after the date
hereof by the Borrower to the Bank pursuant to the Credit Documents and the
transactions contemplated hereby and thereby will be true, complete and accurate
in every material respect, or (in the case of projections) based on reasonable
estimates, on the date as of which such information is stated or certified.
There is no fact known to the Borrower that could reasonably be expected to have
a Material Adverse Effect that has not been disclosed herein, in the other
Credit Documents, or in a report, financial statement, exhibit, schedule,
disclosure letter or other writing furnished to the Lenders for use in
connection with the transactions contemplated hereby or thereby.

 

4.13 Commercial Activity; Absence of Immunity. The Borrower is subject to civil
and commercial law with respect to its obligations under each of the Credit
Documents to which it is a party. The execution, delivery or performance by the
Borrower of each of the Credit Documents to which it is a party constitute
private and commercial acts rather than public or governmental acts. Neither the
Borrower nor any of its respective Properties or revenues, is entitled to any
right of immunity in any jurisdiction from suit, court jurisdiction, judgment,
attachment (whether before or after judgment), set-off or execution of a
judgment or form any other legal process or remedy relating to the obligations
of the Borrower under any of the Credit Documents to which it is a party.

 

4.14 Title to Assets. The Borrower has good title to all of its material
properties and assets.

 

4.15 Compliance with Laws. Without impairing the specificity of Sections 4.07
and 4.11, the Borrower is not in violation of any law, rule, regulation, order,
or decree of any Governmental

 

19



--------------------------------------------------------------------------------

Authority or arbitrator applicable to it or its properties other than violation
s which (either individually or in the aggregate) could not reasonably be
expected to have a Material Adverse Effect.

 

4.16 Margin Regulations. No part of the proceeds of any advance hereunder shall
be used for any purpose that violates, or which is inconsistent with, the
provisions of Regulation G, T, U or X of the Board of Governors of the Federal
Reserve System of the United States.

 

4.17 Capital Distributions.

 

(a) Commercial Federal is authorized to make capital distributions during a
calendar year upon notice to the Office of Thrift Supervision as permitted in 12
C.F.R. §563.140-146.

 

(b) No approval (excluding the notices contemplated in Section 5.10 of this
Agreement) of the Office of Thrift Supervision, the FDIC, or any other
regulatory authority, state or federal, is required in order for Commercial
Federal to make capital distributions.

 

4.18 Commercial Federal Stock. The Borrower owns 100% of the issued and
outstanding capital stock of Commercial Federal, and such stock is free of any
Lien. Such stock is not subject to any restrictions on pledge, hypothecation, or
other encumbrance, or any restrictions on sale, assignment or other transfer,
except as disclosed in Exhibit 4.18 hereof.

 

V. AFFIRMATIVE COVENANTS

 

The Borrower hereby covenants that:

 

5.1 Financial Reports.

 

(a) Within forty-five (45) days after the end of each quarterly fiscal period,
the Borrower, at its sole expense, shall furnish the Bank a copy of the
Borrower’s Quarterly Report on Form 10-Q for such quarterly period prepared in
compliance with the requirements therefor and filed with the Securities and
Exchange Commission.

 

(b) Within ninety (90) days after the close of the Borrower’s fiscal year, the
Borrower, at its sole expense, shall furnish the Bank: (i) a copy of the
Borrower’s Annual Report on Form 10-K for such fiscal year (together with the
Borrower’s annual report to shareholders, if any, prepared pursuant to Rule
14A-3 under the Securities Exchange Act of 1934, as amended, prepared in
compliance with the requirements therefor and filed with the Securities and
Exchange Commission); and (ii) a certificate from Deloitte & Touche, or other
independent certified public accountants acceptable to the Bank certifying that
in making the requisite audit for certification of any such financial statements
after the date of this Agreement, the auditors either (1) have obtained no
knowledge, and are not otherwise aware of, any condition or event which
constitutes an Event of Default or which with the passage of time or the giving
of notice would constitute an Event of Default or Potential Event of Default, or
(2) have discovered such condition or event, as specifically set forth in such
certificate, which constitutes an Event of Default or Potential Event of
Default. The auditors shall not be liable to the Bank by reason of the auditors’
failure to obtain knowledge of such event or condition in

 

20



--------------------------------------------------------------------------------

the ordinary course of their audit unless such failure is the result of
negligence or willful misconduct in the performance of the audit.

 

(c) Within forty-five (45) days after the end of each quarter, the Borrower, at
its expense, shall furnish the Bank a Quarterly Compliance Certificate and a
Loan Loss Reserve Adequacy Report, substantially in the form of Exhibit A to the
Quarterly Compliance Report, setting forth such information (including detailed
calculations) sufficient to verify the conclusions of such officer after due
inquiry and review, that:

 

(i) The Borrower, either (y) is in compliance with the requirements set forth in
this Agreement or (z) is NOT in compliance with the foregoing for reasons
specifically set forth therein; and

 

(ii) The chief financial officer of the Borrower has reviewed or caused to be
reviewed all of the terms of the Credit Documents of the Borrower and that such
review either (1) has NOT disclosed the existence of any condition or event
which constitutes an Event of Default or a Potential Event of Default under the
Credit Documents or (2) has disclosed the existence of a condition or event
which constitutes an Event of Default or a Potential Event of Default, under the
aforesaid instrument or instruments and the specific condition or event is
specifically set forth.

 

(d) The Borrower shall provide the Bank with such other financial reports and
statements as the Bank may reasonably request.

 

5.2 Notice of Default. The Borrower shall give to the Bank prompt written
notification of the existence or occurrence of:

 

(a) any fact or event which results in an Event of Default or Potential Event of
Default hereunder;

 

(b) any proceedings instituted by or against the Borrower or Commercial Federal
in any federal, state or local court or before any governmental body or agency,
or before any arbitration board, or any such proceedings threatened against the
Borrower or Commercial Federal by any governmental agency,

 

(i) affecting or challenging the validity of the Credit Documents, or payment of
the Term Notes or Revolving Notes; or

 

(ii) which is likely to have a Material Adverse Effect;

 

(c) any event of default or any event or condition the occurrence or existence
of which with the lapse of time, the giving of notice, or both, would become an
event of default involving the payment of money under any agreement or
instrument which is Material to the Borrower or Commercial Federal to which the
Borrower or Commercial Federal, as applicable, is a party or by which it or any
of its property may be bound, and which default or event of default would have a
Material Adverse Effect; or

 

21



--------------------------------------------------------------------------------

(d) the Borrower shall give immediate notice of the commencement of any
proceeding under the Federal Bankruptcy Code by or against the Borrower or
Commercial Federal, or of any regulatory action against or materially affecting
the Borrower or Commercial Federal.

 

5.3 Compliance with Law and Regulations. The Borrower shall comply, and shall
cause Commercial Federal to comply, in all material respects with all applicable
federal and state laws and regulations.

 

5.4 Maintenance of Property; Accounting; Corporate Form; Taxes; Insurance.

 

(a) The Borrower shall maintain, and shall cause Commercial Federal to maintain,
its property in good condition in all material respects, ordinary wear and tear
excepted, and make all renewals, replacements, additions, betterments and
improvements thereto necessary for the efficient operation of its business.

 

(b) The Borrower shall keep, and shall cause Commercial Federal to keep, true
books of record and accounts in which full and correct entries shall be made of
all its business transactions, all in accordance with generally accepted
accounting principles consistently applied.

 

(c) The Borrower shall do or cause to be done all things necessary to preserve
and keep in full force and effect, for each of itself and Commercial Federal,
its corporate form of existence as is necessary for the continuation of its
business in substantially the same form.

 

(d) The Borrower shall pay, and shall cause Commercial Federal to pay, all
taxes, assessments and governmental charges or levies imposed upon it or its
property; provided, however, that neither the Borrower nor Commercial Federal
shall be required to pay any of the foregoing taxes which are being diligently
contested in good faith by appropriate legal proceedings and with respect to
which adequate reserves have been established.

 

(e) The Borrower shall maintain or cause to be maintained liability insurance
and casualty insurance upon tangible assets owned by it or by Commercial
Federal.

 

5.5 Inspection of Properties and Books. Subject to any necessary regulatory
approvals and privacy laws, the Borrower shall recognize and honor the right of
the Bank, upon request to an officer of the Borrower by the Bank’s head of the
Correspondent Banking department, the Corporate Bank President, or an Executive
Vice President of the Bank or higher, to visit and inspect any of the properties
of, to examine the books, accounts, and other records of, and to take extracts
therefrom and to discuss the affairs, finances, loans and accounts of, and to be
advised as to the same by the officers of, the Borrower and Commercial Federal
at all such times, in such detail and through such agents and representatives as
the Bank may reasonably desire.

 

5.6 Corporate Structure. The Borrower shall give the Bank ninety (90) days
notice prior to changing its corporate structure, if such change would result in
a Material Adverse Effect.

 

22



--------------------------------------------------------------------------------

5.7 Notice of Change in Ownership or Management. During the term of this
Agreement, the Borrower shall give the Bank notice of the occurrence of any of
the following described events, which notice shall be given as soon as the
Borrower obtains notice or knowledge thereof:

 

(a) any Change of Control; or

 

(b) any Material Adverse Management Change or event or occurrence which is
likely to result in a Material Adverse Effect.

 

5.8 Expenses. The Borrower shall, immediately upon demand by the Bank, reimburse
the Bank for all costs and expenses, including fees and expenses of counsel to
the Bank, incurred by the Bank in connection with the transaction contemplated
by the Operating Documents, including without limitation, the negotiation,
execution, waiver, amendment or enforcement thereof.

 

5.9 Transactions with Affiliates. All transactions between or among the
Borrower, Commercial Federal, their Subsidiaries or Affiliates, or any of them
(other than transactions between Commercial Federal and its Wholly-Owned
Subsidiaries) shall be in the ordinary course of business, for fair value and on
terms no less favorable than would be obtainable in a comparable arms-length
transaction with a third party.

 

5.10 Regulatory Notices of Capital Distribution. The Borrower shall provide to
the Bank copies of all notices to the Office of Thrift Supervision regarding
capital distributions.

 

VI. NEGATIVE COVENANTS

 

The Borrower hereby covenants that:

 

6.1 Corporate Structure and Assets. The Borrower shall not merge or consolidate
with any other corporation or entity unless the Borrower shall be the surviving
entity, nor sell any assets except items that are obsolete or no longer
necessary for operation of the business, other than in the ordinary course of
business without the prior written consent of the Bank. The Bank shall be
entitled to receive as a prepayment on the Term Notes or Revolving Notes
proceeds of any sale of assets of the Borrower which are prohibited by the
preceding sentence. Notwithstanding the foregoing prepayment requirements, any
such prohibited sale shall remain a violation of this Agreement.

 

6.2 Use of Proceeds. No part of the proceeds of any advance hereunder shall be
used for any purpose that violates, or which is inconsistent with, the
provisions of Regulation G, T, U or X of the Board of Governors of the Federal
Reserve System of the United States.

 

6.3 Negative Pledge. The Borrower will not create, incur, assume, permit or
suffer to exist with respect to any of the assets or property of the Borrower or
Commercial Federal or their respective Wholly-Owned Subsidiaries (including,
without limitation, the Borrower’s stock in and evidences of debt from
Commercial Federal or other Subsidiaries) or any income, revenue, or profits
therefrom, all whether now owned or possessed or hereafter acquired, any Lien,
assignment, hypothecation, charge, adverse claim or other encumbrance thereon,
excepting only Permitted Liens. Neither the Borrower nor Commercial Federal nor
any of their respective Wholly-Owned Subsidiaries

 

23



--------------------------------------------------------------------------------

will transfer or convey any of its assets or property (including without
limitation, its stock in Subsidiaries), or any income, revenue, profits
therefrom, all whether now owned or possessed or hereafter acquired, for the
purpose, or with the effect, of subjecting the same to payment of any
Indebtedness or other obligation in priority of payment over its general
creditors. Neither the Borrower nor Commercial Federal nor any of their
respective Wholly-Owned Subsidiaries will suffer to exist any Indebtedness or
obligation (other than Indebtedness or an obligation secured by a Permitted Lien
which does not otherwise create a Default or Event of Default under this
Agreement) which may, by law, if unpaid or in the event of bankruptcy or
insolvency, or otherwise, be given priority in payment over its general
creditors; nor will the Borrower or Commercial Federal or any of their
respective Wholly-Owned Subsidiaries make any agreement or arrangement to
subordinate the payment of the Term Notes or the Revolving Notes to any other
Indebtedness. Without limiting the generality of the foregoing, if the Borrower
or Commercial Federal or any of their respective Wholly-Owned Subsidiaries shall
create, incur, assume, permit or suffer to exist any Lien (other than Permitted
Liens) upon any of its property or assets, the Borrower or Commercial Federal or
their respective Wholly-Owned Subsidiaries, as applicable, shall make or cause
to be made effective provision for the Term Note and the Revolving Note to be
secured equally and ratably with any Indebtedness secured by the Lien, so long
as such other Indebtedness shall be so secured; provided, however, that such
Lien will constitute a breach of this Section 6.3 regardless of the Borrower’s
or Commercial Federal’s or their respective Wholly-Owned Subsidiaries’
compliance with this last sentence.

 

6.4 Prepayment of Indebtedness. The Borrower shall not prepay any of the
Existing Indebtedness (other than amounts owed under the Term Notes and the
Revolving Notes) prior to the scheduled debt service shown on Exhibit 6.4 hereof
without the written consent of the Bank.

 

VII. FINANCIAL COVENANTS

 

7.1 Total Risk-Based Capital. The Borrower shall cause Commercial Federal to
maintain Total Risk-Based Capital in an amount not less than $800,000,000.00.

 

7.2 [Reserved].

 

7.3 Additional Debt. From and after the Closing Date, without the prior written
consent of the Bank, the Borrower will not create, incur, or suffer to exist any
Indebtedness except Indebtedness incurred by the Borrower in the ordinary course
of its business or any additional Indebtedness (including Indebtedness under
capital leases) not in excess of $25,000,000 on a consolidated basis and which
at all times shall be subordinate to the Credit Documents.

 

7.4 Financial Ratios. During the term of this Agreement, the Borrower shall
maintain and shall cause Commercial Federal to maintain, as applicable,
financial ratios on a consolidated basis equivalent to or better than the
following:

 

(a) the ratio of the Borrower’s total liabilities, determined in accordance with
GAAP, to Commercial Federal’s Total Risk-Based Capital shall not exceed .30 to
1.0 (30.0%);

 

24



--------------------------------------------------------------------------------

(b) the Borrower’s Earnings Available for Fixed Charges for the then-current
immediately preceding three calendar quarters shall be no less than two times
the Borrower’s Pro Forma Fixed Charges for the then-current and three
immediately following calendar quarters;

 

(c) Commercial Federal’s Classified Loans, excluding Other Real Estate Owned (as
required to be disclosed in Commercial Federal’s reports to any of its
regulators), shall be less than 2.0% of the total principal amount of
outstanding loans and less than 24.0% of Commercial Federal’s Total Risk-Based
Capital;

 

(d) Commercial Federal’s Non-Performing Loans shall be less than 1.3% of the
total principal amount of outstanding loans and less than 16.0% of Commercial
Federal’s Total Risk-Based Capital;

 

(e) Commercial Federal’s Non-Performing Assets shall be less than 22.0% of
Commercial Federal’s Total Risk-Based Capital; and

 

(f) On an annual basis as determined in accordance with GAAP as of December 31st
of each year, Commercial Federal’s annual return on assets shall be no less than
0.4% per annum.

 

7.5 Commercial Federal Reserves. At all times during the term of this Agreement,
the Borrower shall cause Commercial Federal to maintain a reserve for bad debts
equal to at least 65.0% of the total principal amount outstanding of Commercial
Federal’s Non-Performing Assets. Additionally, the Borrower shall cause
Commercial Federal to maintain a ratio of actual reserve to minimum reserve of
greater than 100%, as calculated and reported in the Loan Loss Reserve Adequacy
Report, which the Borrower will provide to the Bank on a quarterly basis.

 

7.6 Sales of Assets. Except for transactions in the ordinary course of business
including the sale of the OREO properties, and transactions with the Borrower’s
Wholly-Owned Subsidiaries, during the term of this Agreement the Borrower shall
not sell, lease, abandon or otherwise dispose of, or permit the sale, lease,
abandonment or other disposition of assets on a consolidated basis in excess of
$10,000,000 each year. Notwithstanding the foregoing, the Borrower is hereby
permitted to sell the following real property in Omaha, Nebraska, so long as the
proceeds of such sales are reinvested by the Borrower in a new corporate
headquarters: (a) the Commercial Federal Building at 450 Regency Parkway; (b)
the building at 4444 Farnam Street; and (c) the 70-acre parcel of land bounded
by 132nd Streets and 137th Streets on the east and west, and Dodge Street and
Burt Street on the south and north. All sales, leases, abandonment or other
disposition of an aggregate annual amount of $10,000,000 must be at fair market
value. The Borrower shall not, and shall not permit Commercial Federal nor any
of their Subsidiaries to: (i) sell, assign, pledge or otherwise dispose of any
stock of Commercial Federal; (ii) enter into any other transaction, the effect
of which would be to reduce the Borrower’s percentage of stock in Commercial
Federal; or (iii) sell, assign,

 

25



--------------------------------------------------------------------------------

pledge or otherwise dispose of any stock of any other Subsidiary in excess of
$10,000,000 in the aggregate after the date hereof.

 

7.7 Investments in Affiliates and Subsidiaries. The Borrower shall not make any
loans or other extensions of credit to, or capital contributions or other
investments in, its Affiliates and Subsidiaries, in an aggregate amount per year
in excess of $25,000,000; provided, however, that this limitation shall not
apply to any such transactions with the Borrower’s Wholly-Owned Subsidiaries.

 

7.8 Capital. The Borrower shall cause Commercial Federal to maintain a level of
capital that exceeds by .25% (.0025) the percent which qualifies it as
“well-capitalized” under then-current the rules and regulations specified by the
Office of Thrift Supervision, including without limitation 12 C.F.R. §
565.4(b)(1) and any regulations promulgated in connection with, or substitution
or replacement thereof. Based on current regulatory requirements, the Borrower
shall cause Commercial Federal to maintain financial ratios equivalent to or
better than the following:

 

(a) Tier 1 Leverage Capital shall be not less than 5.25%;

 

(b) Tier 1 Risk-Based Capital shall be not less than 6.25%; and

 

(c) Total Risk-Based Capital shall be not less than 10.25%.

 

VIII. CONDITIONS PRECEDENT

 

8.1 Initial Extension of Credit. The obligation of the Bank to make its initial
Loan hereunder is subject to the conditions precedent that: (i) such Loan shall
be made on or prior to December 31, 2002; and (ii) the Bank shall have received
the following documents, each of which shall be satisfactory to the Bank in form
and substance:

 

(a) Officer’s Certificate. A certificate of a Responsible Officer of the
Borrower, dated the Closing Date, to the effect set forth in the first sentence
of 8.2 hereof.

 

(b) Solvency Certificate. A solvency certificate from a Responsible Officer of
the Borrower as required by, and in form and substance reasonably satisfactory
to, the Bank.

 

(c) Repayment of Existing Indebtedness. Evidence that the principal of and
interest on, and all other amounts owing in respect of, the Indebtedness
(including, without limitation, any contingent or other amounts payable in
respect of letters of credit) outstanding in connection with the Existing Credit
Agreement shall have been (or shall be simultaneously) paid in full, that any
commitments to extend credit under the agreements or instruments relating to
such Indebtedness shall have been cancelled or terminated.

 

26



--------------------------------------------------------------------------------

(d) Opinions of Counsel to the Borrower. Opinion, dated the Closing date, of
counsel to the Borrower in form and substance satisfactory to the Bank and
covering such matters with respect to the Credit Documents being executed and
delivered by the Borrower.

 

(e) Payment of Fees and Other Amounts. Evidence of payment of all fees payable
to the Bank as of the Closing Date as heretofore agreed.

 

(f) Other Documents. Such other documents as any the Bank or counsel to the Bank
may reasonably request.

 

(g) Agency. Payment by the Borrower to the Bank of an agency fee of fifty
thousand dollars ($50,000.00).

 

8.2 Initial and Subsequent Extensions of Credit. The obligation of the Bank to
make any Loan to the Borrower is subject to the further conditions precedent
that, both immediately prior to the making of such Loan, and also after giving
effect thereto and to the intended use thereof:

 

(a) No Default shall have occurred and be continuing;

 

(b) The representations and warranties made by the Borrower in Section 8 hereof
shall be true and complete on and as of the date of the making of such Loan, or
other extension of credit with the same force and effect as if made on and as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of the specific date, as of such specific date);

 

(c) No material adverse change shall have occurred and be continuing with
respect to the condition (financial or otherwise), business, operations, assets,
liabilities or prospects of the Borrower.

 

(d) No order, judgment or decree of any court, arbitrator or Governmental
Authority that does, or seeks to, enjoin or restrain the Bank from making any
Loan or shall be pending or threatened.

 

IX. EVENTS OF DEFAULT

 

9.1 Events of Default. If one or more of the following events (herein called
“Events of Default”) shall occur and be continuing:

 

(a) The Borrower shall default in the payment when due (whether at stated
maturity or upon mandatory or optional prepayment) of any principal of any Loan.
The Borrower shall default in the payment when due of any interest on any Loan,
any fee or any other amount payable by it hereunder or under any other Credit
Document; or

 

(b) The Borrower shall default in the payment when due of any principal of or
interest on any of its other Indebtedness; or any event specified in any note,
agreement, indenture or other document evidencing or relating to any such
Indebtedness shall occur if the

 

27



--------------------------------------------------------------------------------

effect of such event is to cause, or (with the giving of any notice or the lapse
of time or both) to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause, such
Indebtedness to become due, or to be prepaid in full (whether by redemption,
purchase, offer to purchase or otherwise), prior to its stated maturity; or

 

(c) Any representation, warranty or certification made or deemed made herein or
in any other Credit Document (or in any modification or supplement hereto or
thereto) by the Borrower or any certificate furnished to the Bank pursuant to
the provisions hereof or thereof, shall prove to have been false or misleading
as of the time made or furnished in any material respect; or

 

(d) The Borrower shall default in the performance of any of its obligations
under any of Sections 5.2, 5.6, 7.1, 7.3, 7.4, 7.5, and 7.8 hereof. The Borrower
shall default in the performance of any of its obligation in any Credit Document
(other than those listed in clause (a) of this Section 9 or the first sentence
of this clause (d)) and such default (in each se set forth in this sentence)
shall continue unremedied for a period of 30 or more days after notice thereof
to the Borrower by the Bank; or

 

(e) The Borrower shall admit in writing its inability to, or be generally unable
to, pay its debts as such debts become due; or

 

(f) The Borrower shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, an interim receiver, an administrator, a
custodian, trustee, examiner, provisional liquidator, liquidator or similar
officer of itself or of all or a substantial party of its Property, (ii) make a
general assignment for the benefit of its creditors, (iii) commence a voluntary
case under any applicable Bankruptcy Law, (iv) file a petition (or proposal or
notice of intention to file a proposal or motion for a stay) seeking to take
advantage of any other law relating to bankruptcy, insolvency, reorganization,
suspension of payments, liquidation, dissolution, arrangement or winding-up, or
composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under any applicable Bankruptcy Law or (vi) take any
corporate action (including, without limitation, any resolution) for the purpose
of effecting any of the foregoing; or

 

(g) A proceeding or case shall be commenced against the Borrower without the
application or consent of the Borrower, as the case may be, in any court of
competent jurisdiction, seeking (i) its reorganization, liquidation,
dissolution, arrangement or winding-up, or the composition or readjustment of
its debts, (ii) the appointment of a receiver, an interim receiver, a custodian,
trustee, examiner, provisional liquidator, liquidator or the like of the
Borrower of all or any substantial part of its Property, or (iii) similar relief
in respect of the Borrower under any Bankruptcy Law, and such proceeding or case
shall continue undismissed or not rejected, or an order, judgment or decree
approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 90 or more days; or an order for relief
against the Borrower shall be entered in an involuntary case under any
applicable Bankruptcy Law; or

 

28



--------------------------------------------------------------------------------

(h) A final judgment or judgments for the payment of money of One Million
Dollars ($1,000,000) or more in the aggregate (exclusive of judgment amounts
fully covered by insurance where the insurer has admitted liability in respect
of such judgment) shall be rendered by one or more courts, administrative
tribunals or other bodies having jurisdiction against the Borrower and the same
shall be outstanding at the same time and shall not be discharged (or provision
shall not be made or such discharge), or a stay of execution thereof shall not
be procured, within 30 days from the date of entry thereof and the Borrower
shall not, within said period of 30 days, or such longer period during which
execution of the same shall have been stayed, appeal therefrom and cause the
execution thereof to be stayed during such appeal; or

 

(i) Any Governmental Approval or other license, consent, authorization,
registration or approval at any time necessary to enable the Borrower to comply
with any of its obligations under this Agreement or any other Credit Document
shall be revoked, withdrawn or withheld or shall be modified or amended in a
manner which could reasonably be expected, in the sole determination of the Bank
to have a Material Adverse Effect on such event or condition shall continue
unremedied for a period of 30 or more days after notice thereof to the Borrower
by the Bank, or any other event or circumstance shall occur which could
reasonably be expected, in the sole determination of the Bank, to have a
Material Adverse Effect; or

 

THEREUPON: (1) in the case of an Event of Default other than one referred to in
clause 9.01 of this Section 9, the Bank may, by notice to the Borrower,
terminate the Revolving Commitment and/or declare the principal amount then
outstanding of, and the accrued interest on, the Revolving Loan and the Term
Loan, and all other amounts payable to the Borrower hereunder and under the
other Credit Documents to be forthwith due and payable, whereupon such amounts
shall be immediately due and payable without presentment, demand, protest or
other formalities of any kind, all of which are hereby expressly waived by the
Borrower; and (2) in the case of the occurrence of an Event of Default referred
to in clause 9.01 of this Section 9, the Revolving Commitment and the Term Loan
shall automatically be terminated and the principal amount then outstanding of
and the accrued interest on, the Revolving Credit Loan and the Term Loan and all
other amounts payable by the Borrower hereunder and under the other Credit
Documents shall automatically become immediately due and payable without
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by the Borrower.

 

X. YIELD PROTECTION, ETC.

 

10.1 Capital Adequacy. If, after the date hereof, the adoption or implementation
of any applicable law, rule, or regulation regarding capital adequacy
(including, without limitation, any law, rule, or regulation implementing the
Basle Accord), or any change therein, or any change in the interpretation or
administration thereof by any central bank or other governmental authority
charged with the interpretation or administration thereof, or compliance by the
Bank (or its parent) or any Primary Participant with any guideline, request, or
directive regarding capital adequacy (whether or not having the force of law) of
any such central bank or other governmental authority (including, without
limitation, any guideline or other requirement implementing the Basle Accord),
has or would have the effect of reducing the rate of return on such Person’s
capital as a consequence of its

 

29



--------------------------------------------------------------------------------

obligations hereunder or the transactions contemplated hereby to a level below
that which such Person could have achieved but for such adoption,
implementation, change, or compliance (taking into consideration such Person’s
policies with respect to capital adequacy) by an amount deemed by such Person to
be material, then such Person shall provide to the Borrower notice of such
matter, and from time to time thereafter within ten (10) Business Days after
demand by such Person, the Borrower shall pay to such Person such additional
amount or amounts as will compensate such Person for such reduction which is
incurred by such Person after the date of such Person’s notice to the Borrower
under this Section 10.1. Notwithstanding the preceding sentence, upon Borrower’s
receipt of such notice from such Person, Borrower may provide to such Person its
notice of prepayment in accordance with Sections 2.4 and 3.4 hereof. A
certificate of the Person claiming compensation under this Section and setting
forth the additional amount or amounts to be paid to it hereunder shall be
conclusive, provided that the determination thereof is made on a reasonable
basis. In determining such amount or amounts, such Person may use any reasonable
averaging and attribution methods.

 

10.2 General Indemnity. The Borrower shall indemnify the Bank, the Primary
Participants and the respective directors, officers, employees and agents from
and against any and all losses, claims, liabilities, damages, attorneys’ fees
and disbursements, and other costs and expenses which the indemnified party may
at any time sustain or incur in connection with the Borrower’s use of loan
proceeds; provided that the indemnified party shall not have any right to be
indemnified for its own gross negligence or willful misconduct. All indemnities
and all provisions relative to reimbursement to the Bank and the Primary
Participants of amounts sufficient to compensate any such Person for the changes
in capital adequacy requirements, including, but not limited to, Section 10.1
hereof, shall survive the termination of this Agreement and the payment of the
Term Notes and the Revolving Notes.

 

XI. MISCELLANEOUS

 

11.1 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and may not be
effectively amended, changed, modified or altered, except in writing executed by
all parties. Notwithstanding the foregoing, it is understood that in the event
the terms of the Term Notes or the Revolving Notes conflict with the terms of
this Agreement, the provisions of the Term Notes or Revolving Notes, as
applicable, shall prevail.

 

11.2 Governing Law. The Credit Documents shall be governed by and construed
pursuant to the laws of the State of Nebraska.

 

30



--------------------------------------------------------------------------------

11.3 Notices. Until changed by written notice form one party hereto to the
other, all communications under the Credit Documents shall be in writing and
shall be telecopied, hand delivered or mailed by registered to the parties as
follows:

 

If to the Borrower:

COMMERCIAL FEDERAL CORPORATION

13220 California Street

Omaha, Nebraska 68154

Attn: Mr. David S. Fisher, Executive Vice President and CFO

If to the Bank:

FIRST NATIONAL BANK OF OMAHA

1620 Dodge Street, Stop 1196

Omaha, Nebraska 68197

Attn: Kevin Thompson, Second Vice President

 

11.4 Headings. The captions and headings herein are for convenience only and in
no way define, limit or describe the scope or intent of any provisions or
sections of this Agreement.

 

11.5 Counterparts. This Agreement may be executed in several counterparts and
such counterparts together shall constitute one and the same instrument.

 

11.6 Survival; Successors and Assigns. The covenants, agreements,
representations and warranties made herein, and in the certificates delivered
pursuant hereto, shall survive the execution and delivery to the Bank of this
Agreement and shall continue in full force and effect so long as the Term Notes,
the Revolving Notes or any obligation to the Bank under any of the Credit
Documents is outstanding and unpaid. Whenever in this Agreements any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party, and all covenants, promises and agreements
by or on behalf of the Borrower which are contained in this Agreement shall bind
the successors and assigns of the Borrower and shall inure to the benefit of,
the successors and assigns of, or Person participating with, the Bank.

 

11.7 Severability. If any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

11.8 Assignment. The Borrower may not assign its rights or obligations hereunder
and any assignment in contravention of the terms hereof shall be void.

 

11.9 Amendments. Any amendment, modification or supplement to this Agreement
must be in writing and must be signed by the parties hereto.

 

11.10 Participations. The Borrower hereby acknowledges that the Bank is
assigning to the Primary Participants a participation in the Term Credit
Facility and the Term Notes. The Bank and each Primary Participant may, at their
sole election, participate their respective interests in the Revolving Notes and
the Term Notes to Secondary Participant provided, however, that the rights of

 

31



--------------------------------------------------------------------------------

any Secondary Participant shall be enforceable solely by the Bank or Primary
Participant from whom its participation interest was granted.

 

11.11 Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT HEREBY WAIVE ANY RIGHT
TO A JURY TRIAL IN CONNECTION WITH ANY DISPUTE OR CAUSE OF ACTION ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT.

 

IN WITNESS WHEREOF, the Borrower and the Bank have caused this Loan Agreement to
be executed by their duly authorized corporate officers as of the day and year
first above written.

 

COMMERCIAL FEDERAL CORPORATION

By  

/s/ David S. Fisher

   

Title:

  Executive Vice President and Chief Financial Officer

 

FIRST NATIONAL BANK OF OMAHA

By  

/s/ Kevin P. Thompson

   

Title:

  Second Vice President

 

NOTICE: A credit Agreement must be in writing to be enforceable under Nebraska
law. To protect you and us from any misunderstanding or disappointments, any
contract, promise, undertaking, or offer to forebear repayment of money or to
make any other financial accommodation in connection with this loan of money or
grant or extension of credit, or any amendment of, cancellation of, waiver of,
or substitution for any or all of the terms or provisions of any instrument or
document executed in connection with this loan of money or grant or extension of
credit, must be in writing to be effective.

 

INITIALED:

/s/ DSF

Borrower

 

32



--------------------------------------------------------------------------------

 

TERM CREDIT BUSINESS PROMISSORY NOTE

 

$94,000,000

   Date: December 30, 2002

 

For Value Received, the undersigned promises to pay on or before December 31,
2007, to the order of First National Bank of Omaha, at its headquarters office
located at 1601 Dodge Street, Omaha, NE 68197 (the “Bank”), or at such other
place as the holder hereof may from time to time designate, the principal sum of
Ninety-Four Million Dollars ($94,000,000). The principal sum shall become due
and payable in twenty equal quarterly installments of $2,350,000 with the first
such installment due on March 31, 2003 and subsequent installments due on the
last day of the month of June, September, December and March thereafter, with
the balance of the principal amount of the term note due and payable on the
maturity date. TERMS NOT DEFINED HEREIN SHALL HAVE THE MEANINGS SET FORTH IN
THAT CERTAIN TERM AND REVOLVING CREDIT AGREEMENT DATED AS OF DECEMBER 30, 2002
AMONG THE UNDERSIGNED AND THE BANK (the “Credit Agreement”). Amounts available
to be drawn under this Term Credit Business Promissory Note shall be determined
in accordance with the terms of the credit agreement.

 

The unpaid balance of this Note at any time shall be the total amount advanced,
plus interest accrued thereon and costs, expenses, and fees chargeable
hereunder, less the amount of payments made hereon by or for the undersigned,
which balance may be indorsed hereon from time to time by the holder hereof.

 

Interest shall be charged on the unpaid principal balance of this Note to the
date of maturity on a daily basis for the actual number of days any portion of
the principal is outstanding, computed on the basis of a 360-day year, at the
floating rate announced from time to time by the Bank as its “National Base
Rate” minus one percent (1%) (the “Note Rate”). The National Bar Rate is set by
the Bank, solely in its discretion, to reflect generally the rates charged by
money center banks as their reference rates. Rates charged by the Bank may be at
above or below the National Base Rate, as determined by the Bank as to each
respective customer. Each change in the National Base Rate (or any component
thereof) shall become effective, without notice to the undersigned (which notice
is hereby expressly waived by the undersigned), on the effective date of each
such change. Should Bank, during the term of this Note, abolish or abandon the
practice of establishing a National Base Rate, then the National Base Rate used
during the remaining term of this Note shall be that interest rate then the
effect at Bank, which, from time to time, in the reasonable judgment of Bank,
most effectively approximates the original definition of the “National Base
Rate.” The undersigned acknowledges that Bank may, from time to time, extend
credit to other persons at rates of interest varying from, and having no
relationship to, the National Base Rate. A certificate signed by an officer of
Bank shall be conclusive evidence of the National Base Rate at any given time.

 

Interest shall be computed on the basis of a 360—day year and shall be payable
on the due date of this Note quarterly commencing with the 31st day of March,
2003, until all principal and interest hereunder have been fully paid.

 



--------------------------------------------------------------------------------

The undersigned acknowledges that the undersigned has agreed to the rate of
interest represented by (1) the Note Rate; (2) any compensating balance
requirement of Bank; and (3) any additional charges, costs, and fees arising out
of or related to the transaction of which this Note is a part, to the extent
deemed to be interest under applicable law.

 

Upon default, all obligations under this Note (including principal, interest,
costs, and fees) shall bear interest, until paid in full at the Note Rate plus a
per annum rate equal to three and one half percent (3.5%).

 

Each and every payment due under this Note shall be made in lawful money of the
United States and in immediately available funds, and when made shall be first
applied to accrued costs, expenses, and fees, if any, then to interest due, and
then to the reduction of the principal amount of this Note.

 

No provision of this Note or any other aspect of the transaction of which this
Note is a part is intended to or shall require or permit the holder, directly or
indirectly, to take, receive, contract for, or reserve, in money, goods, or
things in action, or in any other way, any interest (including amounts deemed by
law to be interest, such amounts to then be deemed to be an addition to the rate
of interest agreed upon) in excess of the maximum rate of interest permitted by
applicable law in the state of Nebraska as of the date hereof. If any such
excess shall nevertheless be provided for, or be adjudicated by a court of
competent jurisdiction to be provided for, the undersigned shall not be
obligated to pay such excess but, if paid, then such excess shall be applied
against the unpaid principal balance of this Note or, to the extent that the
principal balance has been paid in full by reason of such application or
otherwise, such excess shall be remitted to the undersigned.

 

The undersigned hereby agrees (1) to any and all extensions (including
extensions beyond the original term hereof) and renewals hereof, from time to
time, without notice, and that no such extension or renewal shall constitute or
be deemed a release of any obligation of the undersigned to the holder hereof;
(2) that any written modification, extension, or renewal hereof executed by the
undersigned shall constitute a representation and warranty of the undersigned
that the unpaid balance of principal, interest, and other sums owing hereunder
at the time of such modification, renewal, or extension are owed without
adjustment for any offset, counterclaim, or other defense of any kind by the
undersigned against Bank; (3) that the acceptance by the holder hereof of any
performance that does not comply strictly with the terms hereof shall be deemed
to be neither a waiver or bar of any right of said holder, nor a release of any
obligation of the undersigned to the holder hereof; (4) to offsets of any sums
or property owed to the undersigned by the holder hereof at any time; (5) that
the undersigned is and shall remain subject to the in personam, in rem, and
subject matter jurisdiction of the courts of Nebraska (including the Federal
District Court for the district of Nebraska for all purposes pertaining to this
instrument and all documents and instruments executed in connection herewith,
securing the same, or in any way pertaining hereto; (6) that no surety or
guarantor hereof shall be required to be joined in any action brought to enforce
this Note, and that the undersigned waives the right to require the joinder of
the undersigned in any action to enforce the liability of a surety or guarantor
hereof; (7) that this Note shall be governed by the laws of the state of
Nebraska applicable to the holder hereof upon demand any and all costs,
expenses, and fees (including reasonable attorney fees)

 



--------------------------------------------------------------------------------

incurred in enforcing or attempting to recover payment of the amounts due under
this Note, including negotiating, documenting, and otherwise pursuing or
consummating modifications, extensions, compositions, renewals, or other similar
transactions pertaining to this Note, irrespective of the existence of an event
of default, and including costs, expenses, and fees incurred before, after, or
irrespective of whether suit is commenced, and in the event suit is brought to
enforce payment hereof, such costs, expenses, and fees and all other issues in
such suit shall be determined by a court sitting without a jury.

 

The undersigned authorizes Bank to furnish any information in its possession,
however acquired, concerning the undersigned (or any affiliate) to any person or
entity, for the purpose that Bank, in good faith and in its sole discretion,
believes to be proper, including without limitation, the disclosure of
information to an actual or prospective lender to the undersigned, any actual or
prospective participant in a loan between the undersigned and Bank, any
prospective purchaser of securities issued or to be issued by Bank, and, to the
extent permitted by law, any governmental body or regulatory agency, or in
connection with the actual or prospective transfer of all or a portion of this
Note to another financial institution.

 

The undersigned represents and warrants that the indebtedness represented by
this Note is for commercial purposes only.

 

COMMERCIAL FEDERAL CORPORATION

By:

   

Its:

   

 



--------------------------------------------------------------------------------

 

REVOLVING CREDIT PROMISSORY NOTE

 

$10,000,000

   Date: December 30, 2002

 

For Value Received, the undersigned promises to pay on or before December 29,
2003, to the order of First National Bank of Omaha, at its headquarters office
located in 1601 Dodge Street, Omaha, NE 68197 (“Bank”), or at such other place
as the holder hereof may from time to time designate, the unpaid amount of all
sums that have been advanced to or for the benefit of the undersigned in
accordance with the terms hereof and that certain Term and Revolving Credit
Agreement (“Credit Agreement”) between the undersigned and Bank, dated as of
December 30, 2002. Advances evidenced by this Note shall be made in accordance
with the Credit Agreement. No request for an advance will be honored if a
default hereunder shall exceed the sum of Ten Million Dollars ($10,000,000).
Advances pursuant to the Credit Agreement shall be made on a revolving basis and
subject to the provisions thereof, the undersigned may borrow, prepay, and
reborrow under the Credit Agreement from time to time, and at any time prior to
the due date of this Note. TERMS NOT DEFINED HEREIN SHALL HAVE THE MEANINGS SET
FORTH IN THAT CERTAIN TERM AND REVOLVING CREDIT AGREEMENT DATED AS OF DECEMBER
30, 2002.

 

The unpaid balance of this Note at any time shall be the total amount advanced,
plus interest accrued thereon and costs, expenses, and fees chargeable
hereunder, less the amount of payments made hereon by or for the undersigned,
which balance may be indorsed hereon from time to time by the holder hereof.

 

Interest shall be charged on the unpaid principal balance of this Note to the
date of maturity on a daily basis for the actual number of days any portion of
the principal is outstanding, computed on the basis of a 360-day year, at the
floating rate announced from time to time by the Bank as its “National Base
Rate” minus one percent (1%) (the “Note Rate”). The National Bar Rate is set by
the Bank, solely in its discretion, to reflect generally the rates charged by
money center banks as their reference rates. Rates charged by the Bank may be at
above or below the National Base Rate, as determined by the Bank as to each
respective customer. Each change in the National Base Rate (or any component
thereof) shall become effective, without notice to the undersigned (which notice
is hereby expressly waived by the undersigned), on the effective date of each
such change. Should Bank, during the term of this Note, abolish or abandon the
practice of establishing a National Base Rate, then the National Base Rate used
during the remaining term of this Note shall be that interest rate then the
effect at Bank, which, from time to time, in the reasonable judgment of Bank,
most effectively approximates the original definition of the “National Base
Rate.” The undersigned acknowledges that Bank may, from time to time, extend
credit to other persons at rates of interest varying from, and having no
relationship to, the National Base Rate. A certificate signed by an officer of
Bank shall be conclusive evidence of the National Base Rate at any given time.

 

Interest shall be computed on the basis of a 360—day year and shall be payable
on the due date of this Note quarterly commencing with the 31/st/ day of March,
2003, until all principal and interest hereunder have been fully paid.

 



--------------------------------------------------------------------------------

The undersigned acknowledges that the undersigned has agreed to the rate of
interest represented by (1) the Note Rate; (2) any compensating balance
requirement of Bank; and (3) any additional charges, costs, and fees arising out
of or related to the transaction of which this Note is a part, to the extent
deemed to be interest under applicable law.

 

Upon default, all obligations under this Note (including principal, interest,
costs, and fees) shall bear interest, until paid in full at the Note Rate plus a
per annum rate equal to three and one half percent (3.5%).

 

Each and every payment due under this Note shall be made in lawful money of the
United States and in immediately available funds, and when made shall be first
applied to accrued costs, expenses, and fees, if any, then to interest due, and
then to the reduction of the principal amount of this Note.

 

No provision of this Note or any other aspect of the transaction of which this
Note is a part is intended to or shall require or permit the holder, directly or
indirectly, to take, receive, contract for, or reserve, in money, goods, or
things in action, or in any other way, any interest (including amounts deemed by
law to be interest, such amounts to then be deemed to be an addition to the rate
of interest agreed upon) in excess of the maximum rate of interest permitted by
applicable law in the state of Nebraska as of the date hereof. If any such
excess shall nevertheless be provided for, or be adjudicated by a court of
competent jurisdiction to be provided for, the undersigned shall not be
obligated to pay such excess but, if paid, then such excess shall be applied
against the unpaid principal balance of this Note or, to the extent that the
principal balance has been paid in full by reason of such application or
otherwise, such excess shall be remitted to the undersigned.

 

The undersigned hereby agrees (1) to any and all extensions (including
extensions beyond the original term hereof) and renewals hereof, from time to
time, without notice, and that no such extension or renewal shall constitute or
be deemed a release of any obligation of the undersigned to the holder hereof;
(2) that any written modification, extension, or renewal hereof executed by the
undersigned shall constitute a representation and warranty of the undersigned
that the unpaid balance of principal, interest, and other sums owing hereunder
at the time of such modification, renewal, or extension are owed without
adjustment for any offset, counterclaim, or other defense of any kind by the
undersigned against Bank; (3) that the acceptance by the holder hereof of any
performance that does not comply strictly with the terms hereof shall be deemed
to be neither a waiver or bar of any right of said holder, nor a release of any
obligation of the undersigned to the holder hereof; (4) to offsets of any sums
or property owed to the undersigned by the holder hereof at any time; (5) that
the undersigned is and shall remain subject to the in personam, in rem, and
subject matter jurisdiction of the courts of Nebraska (including the Federal
District Court for the district of Nebraska for all purposes pertaining to this
instrument and all documents and instruments executed in connection herewith,
securing the same, or in any way pertaining hereto; (6) that no surety or
guarantor hereof shall be required to be joined in any action brought to enforce
this Note, and that the undersigned waives the right to require the joinder of
the undersigned in any action to enforce the liability of a surety or guarantor
hereof; (7) that this Note shall be governed by the laws of the state of
Nebraska applicable to the holder

 



--------------------------------------------------------------------------------

hereof upon demand any and all costs, expenses, and fees (including reasonable
attorney fees) incurred in enforcing or attempting to recover payment of the
amounts due under this Note, including negotiating, documenting, and otherwise
pursuing or consummating modifications, extensions, compositions, renewals, or
other similar transactions pertaining to this Note, irrespective of the
existence of an event of default, and including costs, expenses, and fees
incurred before, after, or irrespective of whether suit is commenced, and in the
event suit is brought to enforce payment hereof, such costs, expenses, and fees
and all other issues in such suit shall be determined by a court sitting without
a jury.

 

The undersigned authorizes Bank to furnish any information in its possession,
however acquired, concerning the undersigned (or any affiliate) to any person or
entity, for the purpose that Bank, in good faith and in its sole discretion,
believes to be proper, including without limitation, the disclosure of
information to an actual or prospective lender to the undersigned, any actual or
prospective participant in a loan between the undersigned and Bank, any
prospective purchaser of securities issued or to be issued by Bank, and, to the
extent permitted by law, any governmental body or regulatory agency, or in
connection with the actual or prospective transfer of all or a portion of this
Note to another financial institution.

 

The undersigned represents and warrants that the indebtedness represented by
this Note is for commercial purposes only.

 

COMMERCIAL FEDERAL CORPORATION

By:    

Its:

   

 